Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 1 of 143 PageID #:316
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 2 of 143 PageID #:317




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

      IN RE: TIKTOK, INC.,                            )
      CONSUMER PRIVACY                                )
                                                      )   MDL No. 2948
      LITIGATION
                                                      )
                                                      )   Master Docket No. 20 C 4699
                                                      )
                                                      )   Judge John Z. Lee
                                                      )
                                                      )   Magistrate Judge Sunil R. Harjani
                                                      )
                                                      )


DECLARATION OF JAMES B. ZOURAS IN SUPPORT OF APPLICATION TO SERVE
            AS A MEMBER OF THE STEERING COMMITTEE

          Under penalties as provided by law pursuant to 28 U.S.C. § 1746, the undersigned certifies

that the statements set forth in this instrument are true and correct:

1.        As counsel for Plaintiff H.S., a minor, through her guardian, J.S., I submit this Declaration

in support of my application to serve as a member of the Steering Committee, pursuant to Case

Management Order No. 2, ECF No. 24. I make these statements based on personal knowledge

and if called to testify, I could and would competently testify consistently with all matters set forth

herein.

2.        I am a member in good standing of the Illinois State Bar and one of the two founders and

principals of the Chicago-based law firm of Stephan Zouras, LLP. After graduating from DePaul

University College of Law, where I was ranked in the top 10% of my class and served as Editor

of the Law Review, I was admitted to practice law in Illinois in 1995. Following a one-year judicial

clerkship, I have worked my entire professional career as a plaintif

litigator.
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 3 of 143 PageID #:318




3.       For approximately 24 years, I have been admitted to the Trial Bar of the of the United

States District Court for the Northern District of Illinois, and have been admitted or admitted pro

hac vice to various federal and state courts throughout the United States for the purpose of

prosecuting class and collective actions, including the Central District of Illinois, the Southern and

Eastern Districts of New York, the Superior Court for the State of California, the Eastern District

of Missouri, the District of Maryland, the Southern District of Ohio, the Northern, Middle and

Southern Districts of Florida, the District of Massachusetts, the Eastern District of Michigan, the

District of New Jersey, the District of Minnesota, the First Judicial District of Pennsylvania, the

Middle District of Pennsylvania, the Western District of Washington, the Southern and Northern

Districts of Iowa, the Western District of North Carolina, the District of Arizona, and the District

of New Mexico. I have also argued before various federal and state appellate courts as lead

appellate counsel on at least 14 occasions and served as lead trial counsel on at least 12 major civil

jury trials which have gone to verdict. I am also a member of the bar of the Supreme Court of the

United States.

4.       Since 2002, my practice has been highly concentrated in representing employees in cases

arising under federal and state wage and hour laws, and other statutes, including the Fair Labor

Standards Act (FLSA), the Illinois Minimum Wage Law (IMWL) and comparable state wage and

hour laws, and other statutes, across the United States. The vast majority of these cases proceeded

as class and/or collective actions. Since early 2017, my firm and I have also concentrated on

representing plaintiffs in class actions arising under the Illinois Biometric Information Privacy Act



5.       I am frequently invited as a speaker at seminars on class actions, employment litigation,

and trial practice with national and local organizations such as the Illinois Trial Lawyers


                                                  2
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 4 of 143 PageID #:319




Association (ITLA). Most recently, in May 2020, I spoke at a seminar sponsored by the Illinois

Institute for Continuing Legal Education on how the COVID-19 crisis is affecting workers,

including issues related to BIPA. I have also testified before committees of the Illinois Senate and

Illinois House of Representatives on issues rela                                  including arbitration

agreements, which are directly at issue in this case.

6.       The accomplishments of Stephan Zouras, LLP are set forth in the Firm Resume attached

as Exhibit 1. As described therein, Stephan Zouras, LLP, has extensive experience in successfully

representing plaintiffs as lead counsel in hundreds of class actions nationwide. Since founding our

firm in 2007, I, along with my partner Ryan Stephan, have secured a significant number of seven

and eight-figure jury verdicts and settlements on behalf of aggrieved employees and victims of

corporate negligence and abuse. Both of us have been named an Il



                                                        action experience, and they have secured multi-

million dollar class reco                       Bhattacharya v. Capgemini North America, Inc., 324

F.R.D. 353, 363 (N.D. Ill. 2018).

7.       Our firm has nine attorneys, seven of whom, along with extensive support staff, are

                                       BIPA practice. We anticipate adding at least one more attorney

to our staff in the next six months.

8.       In early 2017, my firm filed one of the first BIPA class actions in the employment context.

                                                               , 17-CH-08092 (Cook Cty. Cir. Ct. Jun.

09, 2017). Since then, Stephan Zouras has filed and is actively prosecuting over 150 BIPA class

actions in federal and state court, in both employment and consumer context. As a result of

extensive discovery practice in these actions, including depositions of defendants and their


                                                    3
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 5 of 143 PageID #:320




representatives, our firm is well-versed on biometric technology, including how biometric

information is collected, maintained and disseminated, particularly as it relates to the requirements

of BIPA. The firm has also retained consultants to assist with our investigation and understanding

of biometric technology and the defenses asserted by Defendants, including experts to review

source code, evaluate network and device configurations, analyze network traffic, and test various

hardware and software (mobile, desktop, server, embedded devices, web applications, etc.) to

determine functionality as well as uncover potential security and privacy issues. Stephan Zouras,

LLP is uniquely experienced and qualified to handle any difficult technological questions that

arise.

9.       Stephan Zouras, LLP actively tracks all BIPA filings in federal and state court, including

the 750+ BIPA actions currently pending, and stores any significant rulings and settlements

generated in these cases in a dedicated database maintained by our firm. As a result, our firm

possesses a vast repository of knowledge and information on BIPA-related litigation, which we

routinely share with members of the plaintif

10.                                                           tial legislative efforts to prevent the law

from being curtailed through amendments or repealed outright, as advocated by the Chamber of

Commerce and many other corporate interest groups which are spending incredible sums trying to

gut the law in Springfield.

11.      Stephan Zouras, LLP is actively engaged, on a daily basis, with extensive court, discovery

and motion practice on their BIPA actions. The firm has secured at least 30 favorable decisions 1

for plaintiffs, many on issues of first impression, at both the appellate and trial court levels on


1
 Because of their voluminous nature, copies of these decisions are not included as exhibits but are readily
available upon request.


                                                    4
    Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 6 of 143 PageID #:321




novel issues and defenses asserted under BIPA, including that BIPA claims are not subject to

                                           Liu v. Four Seasons Hotel, Ltd., 2019 IL App (1st) 182645,

the Constitutionality of BIPA,                                 , 2018-CH-01737 (Cir. Ct. Cook Cty. Jan.

30, 2020) (J. Loftus) (Exhibit 2),2

e.g.,                                         , No. 18-CH-01737 (Cir. Ct. Cook Cty. July 2, 2019) (J.

Loftus) (Exhibit 3), and most recently, the first federal decision on when BIPA claims accrue;

specifically, that an aggrieve                 aims accrue each time an entity collects or disseminates

biometric information without securing prior informed consent and a release. Cothron v. White

Castle System, Inc., 2020 WL 4569694 (Aug. 7, 2020) (J. Tharp). Also, my firm secured the first

decision holding that the statute of limitations under BIPA is five years, rather than one or two

years. Robertson v. Hostmark Hospitality Grp., et al., No. 18-CH-05194 (Cir. Ct. Cook Cty. July

31, 2019) (J. Cohen) (Exhibit 4). We are currently defending the ruling of another trial court,

which held consistent with Roberston on the statute of limitations question, at the Illinois Appellate

Court, which is expected to be the first appellate court decision on this critical issue. See Tims v.

Black Horse Carriers, No. 1-20-0563 (Ill. App. Ct. 1st Dist.).

12.     Courts have appointed me and Stephan Zouras, LLP as class counsel in dozens of BIPA

cases. For example, I was appointed, in contested proceedings, as co-lead interim class counsel in

the two largest BIPA class actions filed on behalf of employees, including one before this court.

See Exhibit 5, September 19, 2019 order in Figueroa, et al v. Kronos Incorporated, 19 cv 1306

(N.D.Ill.) (J. Feinerman); Exhibit 6, November 19, 2019 order in Henderson, et al. v. ADP, LLC,



2
  In Bruhn                                                  request to certify the Constitutional question for
interlocutory appeal. If accepted for review, Stephan Zouras, LLP will defend the Constitutionality of
BIPA on this issue of first impression before the Illinois Appellate Court.


                                                      5
  Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 7 of 143 PageID #:322




18 CH 7139 (Circuit Court of Cook County) (J. Atkins). Both actions, which are comprised of

several hundred thousand putative class members, are being actively litigated by my firm.

13.    My firm and I have achieved, and continue to achieve, outstanding and benchmark-setting

results for class wide settlements in 11 finally-approved BIPA cases, which have resulted in actual

monetary recoveries for almost 22,000 individuals and counting. See, e.g., Exhibit 7, August 20,

2019 order in Dixon v. The Wash. & Jane Smith Home, et al., 17-cv-08033 (N.D. Ill.) (J. Kennelly)

(approving BIPA settlement awarding $1,000 per class member); Exhibit 8, May 12, 2020 order

in Jackson v. A. Finkl & Sons, Co., 2018-CH-07424 (Circuit Court of Cook County) (J. Tailor)

(approving BIPA settlement awarding $1,180 per class member); Exhibit 9, November 13, 2019

order in Watts v. Aurora Chicago Lakeshore Hosp., LLC, No. 17-CH-12756 (Circuit Court of

Cook County) (J. Reilly) (approving BIPA settlement awarding $1,000 per class member); Exhibit

10, November 18, 2019 order in Edmond v. DPI Specialty Foods, Inc., et al., 2018-CH-09573

(Circuit Court Cook County) (J. Tailor) (approving BIPA settlement awarding $1,000 per class

member); Exhibit 11, June 2, 2020 order in Goings v. AEP NVH OPCO, LLC d/b/a Applied

Acoustics, et al., 2017-CH-14954 (Circuit Court Cook County) (J. Tailor) (approving BIPA

settlement awarding $1,200 per class member); Exhibit 12, August 14, 2020 order in Kane v.

Conservation Technology of Illinois, LLC d/b/a Con-Tech Lighting, et al., 2018-CH-12194

(Circuit Court Cook County) (J. Reilly) (approving BIPA settlement awarding $1,200 per class

member). Excluding a handful of cases where we verified that the defendant lacked the financial

ability to pay full value, the average payout is nearly $900.00 per-person and as a result of our

efforts, is trending up. In almost every case, we have insisted on a settlement structure that

distributes funds via direct checks to the class members without a claims structure, which means




                                                6
  Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 8 of 143 PageID #:323




every one of these nearly 22,000 individuals received a check without the need to submit a claim

form.

14.     From the beginning of BIPA litigation, I and my firm have established and maintained

regular contact and collaborative working relationships with the limited number of mostly-Illinois

                                                    BIPA actions, including proposed lead counsel

Katrina Carroll, so the cases could be monitored, coordinated and advanced in the best interests of

all aggrieved class members. Even before the onset of BIPA litigation, I and my firm had

established collegial and working relationships with many of these firms and attorneys. Virtually

every firm was receptive and has been working collaboratively on BIPA litigation. These efforts

have succeeded in identifying and developing underlying legal theories, strategies and responses

to the various defenses asserted in BIPA cases. In addition to helping to ensure the efficient and

effective prosecution of BIPA cases, these steps have enabled us to continue to improve outcomes

                                                       oach, which I and Ryan have instilled in our

attorneys and other legal staff since we founded Stephan Zouras, LLP in 2007, has not gone

unnoticed by the judiciary. For example, just thr

be remiss if I failed to note not only the extremely capable written presentations on behalf of the

parties, but also to note the cooperative and collegial efforts of all counsel in the case. The plaintiff

was represented by Ryan Stephan and Haley Jenkins of Stephan Z

displayed an extraordinary measure of excellence and courtesy that is unfortunately all too rare in

today's fractious and overly competitive atmosphere. They brought conspicuous skills to this case,

and their conduct is proof that lawyers can act civilly and courteously in their dealings with each

other without sacrificing in the slightest th                                              Bello v. The

Parc at Joliet, LLC, 18 cv 8196 (Aug. 18, 2020) (Exhibit 13).


                                                   7
  Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 9 of 143 PageID #:324




15.                                     s collection of biometric information and potential BIPA

violations began in January 2020. Among other things, this investigation included enlisting the

services of individuals in both China and Taiwan to download and examine the Chinese equivalent

of TikTok, Douyin, which is also owned by Defendant Bytedance, to compare the functionality

and features of the two applications, including their use of filters and facial landmarks, and to

determine the extent to which user biometric information, such as voiceprints and facial

recognition, is shared between the two entities and the parent

critical determination to establish Section 15(d) claims under BIPA. See 740 ILCS 14/15(d).

16.    Prior to and immediately upon filing this action, we brought our fi

experience to bare, working with the attorneys Settling Plaintiffs are nominating for Co-Lead

Counsel and other leadership positions, who themselves are well-respected members of the



collaborative work with these pl                                   ulate strategy, our firm took the

lead in drafting the amended consolidated complaint, written discovery and preservation letter

propounded on Defendants. Our unique expertise also helped inform preparation for the mediation

and the draft term sheet, with special emphasis on the realistic range on the value of the BIPA

claims given the liability posture, and the need for non-monetary relief and confirmatory

discovery.

17.

to investigating the facts underlying this action, and developing the legal bases for liability. This

investigation is informed by our unparalleled experience in BIPA litigation, and has included (1)

ongoing investigation of defendan                                        consultation; (2) detailed




                                                 8
 Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 10 of 143 PageID #:325




examination of the technology implicated in this action, and (3) substantial factual and legal

                                                         determine how best to prosecute the case.

18.    Stephan Zouras, LLP has the financial resources necessary to prosecute this case, has stood

ready, and remains able and willing to advance necessary expenses and devote significant attorney

time from our roster of highly-qualified attorneys and staff to all aspects of this case.

19.    Should the Court appoint me to the Steering Committee, I am fully prepared and committed

to continue devoting, to the fullest extent of my ability, all the time, expertise and other resources

necessary to assist Lead Counsel in their efforts to represent the interests of the class.



I declare under penalty of perjury that the foregoing is true and correct.



Dated: September 8, 2020                       FURTHER DECLARANT SAYETH NOT.


                                               /s/ James B. Zouras
                                               James B. Zouras
                                               STEPHAN ZOURAS, LLP
                                               100 North Riverside Plaza, Suite 2150
                                               Chicago, Illinois 60606
                                               (312) 233-1550




                                                  9
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 11 of 143 PageID #:326
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 12 of 143 PageID #:327




                                                    FIRM PROFILE

STEPHAN ZOURAS, LLP is a national law firm which concentrates on helping clients in complex class and individual
litigation. The firm is widely recognized for its vigorous advocacy, skill, integrity and experience litigating wage and hour
and other employment disputes, mass torts and catastrophic personal injury, consumer protection, privacy,
cybersecurity, products liability and other complex litigation. Courts routinely appoint us as lead counsel in high-stakes,
groundbreaking, rapidly-developing areas with far-reaching impact. Our attorneys have testified before legislative
bodies and worked on legislation designed to pr

Our Chicago-based firm is recognized for its leadership, its zealous, thorough and efficient prosecution of class actions,
and for achieving outstanding results at both the trial and appellate levels throughout the United States. The firm's two
founding partners, James B. Zouras and Ryan F. Stephan, have successfully prosecuted claims ranging from individual
wrongful death and other catastrophic injury cases to complex, multi-district class and collective actions which have
collectively resulted in a recovery of more than $150,000,000 for hundreds of thousands of individuals. Stephan Zouras,
          substantial class action experience [and] have
                                 , 324 F.R.D. 353, 363 (N.D. Ill. 2018) (Kennelly, J.)

                                             PRINCIPAL ATTORNEYS
JAMES B. ZOURAS is a founding principal of Stephan Zouras, LLP. Dedicating his entire professional career to
combating corporate abuse and injustice, Jim has helped thousands of people recover tens of millions of dollars in
damages in individual and class actions arising under federal wage and hour laws including the Fair Labor Standards
Act ("FLSA") and comparable state wage laws, other complex litigation and catastrophic personal injury. Jim has been
appointed lead or co-lead counsel on dozens of contested class actions throughout the United States. He has
successfully tried over a dozen jury trials and argued over 14 appeals as lead appellate counsel before the federal and
state appellate courts. In 2000, Jim was named among the                                "Top 40 Lawyers Under Age 40,"
one of the youngest lawyers ever bestowed that honor. Jim and his cases have been profiled by numerous media outlets
including the Chicago Tribune, the Chicago Sun-Times, Bloomberg BNA, Billboard Magazine and TMZ. Jim has also been
interviewed by CBS Consumer Watch. Jim is frequently invited as a speaker at national class action litigation seminars.
Jim is a 1995 graduate of DePaul University College of Law, where he served as Editor of the Law Review and graduated
in the top 10% of his class.

RYAN F. STEPHAN is a founding principal of Stephan Zouras, LLP. Throughout his career, Ryan has been a passionate
advocate for employee rights, and has helped thousands of clients recover damages in unpaid overtime, employment
disputes, business litigation, products liability and personal injury cases. Ryan has successfully tried cases to verdict
including obtaining a $9,000,000 verdict on behalf of 200 employees who were misclassified and denied overtime pay.
Ryan has also served as lead or co-lead counsel on dozens of complex class and collective action cases involving wage
and hour matters and has helped recover damages for tens of thousands of wronged employees. In these cases, Ryan
has helped establish precedent in wage and hour law, forced major corporations to change unlawful employment
practices and helped recover tens of millions of dollars in unpaid wages for his clients. Ryan and his cases have been
profiled by numerous media outlets including Good Morning America, Fortune, ESPN, Fox News, The Guardian, The
New York Times, Think Progress, USA Today and Vice Sports. Ryan is a 2000 graduate from Chicago Kent College of
Law.
      Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 13 of 143 PageID #:328




Ryan and Jim are admitted to the Supreme Court of the United States, the Seventh Circuit Court of Appeals, the First
Circuit Court of Appeals, and the Trial Bar of the United States District Court for the Northern District of Illinois. In
addition, they have been admitted                to prosecute class actions in the District of Alaska, the District of Arizona,
the District of Columbia, the Northern and Southern Districts of California, the Southern and Eastern Districts of New
York, the District of New Jersey, the Eastern and Middle Districts of Pennsylvania, the Northern and Western Districts of
North Carolina, the Superior Court for the State of California, the Central District of Illinois, the Southern District of
Indiana, the District of Minnesota, the Eastern District of Michigan, the Eastern and Western Districts of Missouri, the
District of Maryland, the Southern District of Ohio, the Northern, Middle and Southern Districts of Florida, the Northern
District of Georgia, the Western District of Kentucky, the District of Maryland, the Northern District of Texas, the District
of Massachusetts, the District of Minnesota, the First Judicial District of Pennsylvania, the Western District of Washington
and the Southern and Northern Districts of Iowa.

In every consecutive year since 2009,                         Super Lawyer Section selected both Jim and Ryan as two of
the top attorneys in Illinois, a distinction given to no more than 5% of the lawyers in the state.

                                                       PARTNERS

ANDREW C. FICZKO is a partner of Stephan Zouras, LLP. A tireless fighter for working people, Andy has spent his entire
professional career litigating on behalf of employees in class and collective actions nationwide. Andy has helped
thousands of clients recover damages in cases involving unpaid minimum and overtime wages and other benefits. Andy
served as the second chair in two major federal jury trials to verdict on behalf of Plaintiffs in wage and hour matters and
one state jury trial to verdict on behalf of Plaintiffs in a breach of contract matter. A 2009 graduate from Drake University
Law School in 2009, Andy is admitted to the Trial Bar of the United States District Court for the Northern District of
Illinois has been admitted                   to the District of Alaska, the Central and Northern Districts of California, the
District of Columbia, the Northern District of Georgia, the Southern District of Indiana, the Southern District of New
York, the Southern and Northern Districts of Iowa, the District of Massachusetts, the Western District of Missouri, the
Middle and Western Districts of North Carolina, the Southern District of Ohio, the Eastern and Middle Districts of
Pennsylvania, the Northern and Southern Districts of Texas, and the Western District of Washington. In every
consecutive year since 2014, Andy has b                                                     r Lawyer section as a Rising Star, a
distinction given to no more than 2.5% of Illinois lawyers.

TERESA M. BECVAR is a partner of Stephan Zouras, LLP. A steadfast advocate for individual rights, Teresa has helped
thousands of clients hold corporations accountable in employment and consumer protection cases. Teresa has extensive
experience in a wide range of employment cases, including wage and hour class and collective actions and employment
discrimination. Teresa is a 2013 graduate of Chicago-Kent College of Law, where she served as Editor of the Law Review
and graduated in the top 15% of her class. Teresa is admitted to practice in Illinois and has been admitted
to the Eastern and Southern Districts of New York, the Western District of Washington, the Middle District of Florida
and the Central District of California, the District of Arizona, the Middle District of Pennsylvania, the District of Colorado,
the District of New Mexico, the Western District of North Carolina, and the Middle District of Tennessee. In every
consecutive year since 2016, Teresa has                                                   per Lawyer section as a Rising Star,
a distinction given to no more than 2.5% of Illinois lawyers.
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 14 of 143 PageID #:329




CATHERINE T. MITCHELL is a partner of Stephan Zouras, LLP who graduated from UIC John Marshall Law School in
2015. Katie litigates on behalf of Stephan                                          and individual litigation, representing
people in a wide-range of legal disputes, including unpaid wages, employee misclassification, mass torts, antitrust, and
consumer fraud. Catherine is an active member of the Wome
of the Chicago Bar Association, and served as a Chapter Edit
Employment Act Treatise. Katie is admitted to practice in Illinois, the District of Colorado, the Eastern District of
Wisconsin and has been admitted                  to the Southern and Eastern Districts of New York, the Middle District of
Florida, the Southern District of Iowa, the Northern District of California, the District of Arizona, the District of New
Mexico, the Eastern District of Pennsylvania, and the Eastern and Western Districts of North Carolina. Katie earned her
                                           llege where she was a member of the
Counselor in the Business Enterprise Law Clinic. Katie is cu




                                            ASSOCIATE ATTORNEYS

HALEY R. JENKINS graduated                     from Chicago-Kent College of Law in 2016. Haley litigates on behalf of
                                                               dual litigation. A spirited advocate, Haley represents clients
in legal disputes involving unpaid wages, employee misclassification, antitrust, consumer fraud, whistleblower actions,
and          cases. She is currently a member of the legal team advo
edge cases against employers and biometric device manufacturers that unlawfully collect, store, use and disseminate
                                               Haley is admitted to the Trial Bar of the United States District Court for the
Northern District of Illinois and the District of Colorado. She has also been admitted                    to the Middle and
Eastern Districts of Pennsylvania, and the Eastern District of New York. Haley graduated from the University of Illinois at
Urbana-Champaign in 2013 where she majored in English.

ANNA M. CERAGIOLI earned her Juris Doctor from Chicago-Kent Coll
List and elected President of the Moot Court Honor Society. She was one of only twelve graduating students inducted
into the Chicago-Kent Bar & Gavel Society. Anna is a skilled and dedicated advocate for individuals and groups of people
who have been injured, deprived of earned wages or otherwise mistreated by employers. She has worked tirelessly on
an array of individual and class actions lawsuits involving unpaid wages, employee misclassification, unlawful credit
checks and consumer fraud. Anna received her undergraduate degree from Marquette University where she double-
majored in Writing Intensive English and Politics in Law.

MEGAN E. SHANNON graduated                              from Chicago-Kent College of Law in 2019, where she focused her
studies on employment law. She received a Certificate in Workplace Litigation and Alternative Dispute Resolution and
served as a Student Editor of the Employee Rights and Employment Policy journal published by Chicago-Kent and the
Institute for Law and the Workplace. Megan is a fierce advocate for employees and consumers and has fought vigorously
against employee misclassification, unlawful credit checks and unpaid wages. Megan earned her undergraduate degree
from Loyola University Chicago, where she graduated                              with degrees in Political Science and
International Studies. She also spent a year after college teaching high-school English in Vigo, Spain.
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 15 of 143 PageID #:330




                                                    OF COUNSEL

DAVID J. COHEN, a highly skilled and successful class-action attorney, joined Stephan Zouras, LLP in April 2016 and
manages our Philadelphia office. Dave has spent his entire career fighting to protect the rights of thousands of
employees, consumers, shareholders, and union members. Before joining Stephan Zouras, Dave worked on, and ran,
dozens of significant antitrust, consumer, employment and securities matters for four highly-regarded Philadelphia
firms. Before joining the private sector, Dave completed a unique clerkship with the Hon. Stephen E. Levin in the
Philadelphia Court of Common Pleas, during which he not only helped to develop a respected and efficient system for
                                            cases, but also contributed to several well-regarded works on class actions.
Dave earned a J.D. from the Temple University School of Law in 1994. While attending law school, Dave was awarded
the Barristers Award for excellence in trial advocacy and worked as a teaching assistant for Hon. Legrome Davis (E.D.
                                        g Integrated Trial Advocacy program. Dave graduated with honors from the
University of Chicago in 1991.

Dave is admitted to practice in the United States Court of Appeals for the Third Circuit, the United States Court of
Appeals for the Sixth Circuit, the United States District Court for the Eastern District of Pennsylvania, the United States
District Court for the Middle District of Pennsylvania, the United States District Court for the Western District of
Pennsylvania, the United States District Court for the District of New Jersey and the state courts of Pennsylvania and
New Jersey. He is a member of the American and Philadelphia Bar Associations.


                     REPRESENTATIVE TRIALS, VERDICTS AND JUDGMENTS

Ray v. DISH Network
                                                                                                          Judgment
Final approval was awarded in the amount of $3,250,000.00 to thousands of Colorado inside sales associates who were
not paid minimum wage for all hours worked and were not paid proper overtime compensation for hours worked in
excess of 40 hours per week.




The Court entered a $15.2 million judgment on behalf of several hundred loan officers who were deprived of minimum
wages and overtime in violation of federal and state law.

                                                                                                  Arbitration Judgment

The Arbitrator certified and granted final judgment in excess of seven figures for a class of over 1,000 New Jersey inside
sales associates who performed work before and/or after their shifts without pay and were not paid the proper overtime
rate when they worked in excess of 40 hours a week.

Huskey v. Ethicon Inc.

Stephan Zouras, LLP helped secure a $3,270,000.00 jury verdict in one of the bell-weather trial cases in the multi-district
      Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 16 of 143 PageID #:331




                                                                    tive design, failure to warn and negligence related to
transvaginal mesh device.

Lee v. THR

As a result of the efforts of class counsel Stephan Zouras, LLP, the Court entered a judgment for a class of employees
given job titles such as "Buyers," "Auditors" and "Managers" for unpaid overtime in the sum of $12,207,880.84.

Vilches et al. v. The Travelers Companies, Inc.                                           12/12/12 - Arbitration Judgment

Following a contested evidentiary hearing, Stephan Zouras, LLP secured a significant monetary award on behalf of a
group of insurance appraiser employees seeking unpaid earned overtime under the FLSA.

Kyriakoulis, at al. v. DuPage Health Center                                                           11/8/12 - Jury Verdict

Stephan Zouras, LLP achieved a favorable jury verdict on behalf of several medical assistants deprived of minimum and
overtime wages in violation of federal and Illinois law.

Smith v. Safety-Kleen Systems, Inc.                                                                    7/11/12 - Jury Verdict

Stephan Zouras, LLP achieved a favorable jury verdict on behalf of a chemical handler deprived of overtime wages in
this donning and doffing action brought under the FLSA.

Wong v. Wice Logistics                                                                                 1/30/12 - Jury Verdict

Stephan Zouras, LLP recovered unpaid commissions and other damages for Plaintiff based on her claims under the
Illinois Wage Payment and Collection Act.

Daniels et al. v. Premium Capital Financing                                                          10/18/11 - Jury Verdict

Stephan Zouras, LLP was appointed lead class and trial counsel and achieved a jury verdict in excess of $9,000,000.00
on behalf of over 200 loan officers who were deprived of minimum wages and overtime pay.

Ferrand v. Lopas                                                                                       5/22/01 - Jury Verdict

Jury verdict in excess of available liability insurance policy limits entered in favor of seriously-injured pedestrian, resulting
in liability against insurance carrier for its bad faith refusal to tender the policy limits before trial.


                REPRESENTATIVE RESOLVED CLASS AND COLLECTIVE ACTIONS
Courts nationwide have appointed the firm as lead or co-lead counsel in numerous class and collective actions
in which they have collectively secured over one hundred million dollars in verdicts and settlements including:




The Court granted final approval in a six-figure class settlement on behalf of hundreds of employees whose rights were
      Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 17 of 143 PageID #:332




violated under the Biometric Info

Trottier, et al. v. Summit Staffing

Stephan Zouras, LLP settled for approximately $1 million on behalf of thousands of employees based on alleged
violations of the Biometric In


                                                                                            )
Final approval was granted in a six-figure class settlement on behalf of employees whose rights were violated under the


Thome, et al. v. Flexicorps. Inc.

As co-counsel, Stephan Zouras, LLP settled for approximately $1 million on behalf of employees based on alleged
violations of the Biometric In




Final approval was granted in a six-figure class settlement on behalf of employees whose rights were violated under the


Jones, et al. v. Santa Rosa Consulting, In

The Court granted approval of a six-figure settlement on behalf of consultants misclassified as independent contractors
who were not paid overtime premium compensation as required by the FLSA and New York Law.

Jones, et al. v. Encore Health Resources, LLC

The Court granted approval of a six-figure settlement on behalf of credentialed trainers who worked in excess of 40
hours per week but were not compensated overtime premium rate, as required by the FLSA.

Potoski, et al. v. Wyoming Valley Health Care Sy

As lead co-counsel, Stephan Zouras, LLP helped achieve a six-figure class settlement on behalf of hospital employees
who were required to perform

Stewart, et al. v. First Transit, In

Final approval was granted in a six-figure class settlement achieved by Stephan Zouras, LLP for hundreds of paratransit




Stephan Zouras, LLP served as co-counsel and achieved a nearly $1 million class settlement on behalf of thousands of
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 18 of 143 PageID #:333




misclassified loan officers who were not paid minimum or overtime wages as required by federal and state law.

George, et al. v. Schulte Hospitality Grou

The Court granted final approval of an almost $1 million settlement on behalf of approximately 900 employees whose
rights were violated under the Biometric

Edmond, et al. v. DPI Specialty Foods, Inc.

The Court granted final approval of a nearly $500,000 settlement on behalf of hundreds of employees whose rights were
violated under the Biometric Info

Bey v. Walker HealthCare, et al. & Pierce, et al. v. Encore Health Resources, et

Stephan Zouras, LLP achieved a nearly $2.4 million settlement
                                                         week and were denied proper overtime compensation.




Stephan Zouras, LLP helped achieve a six-figure class settlement on behalf of Retail Retention Mortgage Loan Officers
who were required to perform work off-the-clock and were denied overtime wages.

Dixon v. The Washington & Jane Smith Home, et

Final approval in a class wide settlement was granted and awarded in the amount of $1,356,000 to approximately 1,300
employees based on alleged violations of the Biometric Information

Jones v. Chicago Bridge & Iron Company, et

As co-lead counsel, Stephan Zouras, LLP helped achieve a six-figure class settlement on behalf of employees who worked
for defendants under a 9/80 pay plan (A-B Schedule) and were not paid an overtime premium for hours worked in
excess of forty in a workweek.

Sharrieff v. Raymond Management Company,

A six-figure class settlement was granted and awarded to hundreds of employees based on alleged violations of the




Final approval of a six-figure class settlement was granted on behalf of technical service representatives who were
misclassified under the federal law and were deprived of earned overtime wages.
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 19 of 143 PageID #:334




Stephan Zouras, LLP achieved a six-figure class settlement on behalf of a group of Home Health Clinicians who were
misclassified as exempt under federal and state wage laws.




In granting class certification and approval of a settlement in excess of six figures for over three-thousand class members
employed by NCR who were subjected to improper background checks, the Arbitrator found that the attorneys of
                                               rvices for [their] clients and acted with great care, diligence, and


Moseman v. U.S. Bank Nati

As lead counsel, Stephan Zouras, LLP achieved a class wide settlement on behalf of individuals employed as AML/BSA
Preliminary Investigators who worked in excess of 40 hours per week and were not paid proper overtime compensation.

Ivy v. Adventist Midwest Health

Stephan Zouras, LLP achieved a six-figure class settlement on behalf of Home Health Clinicians who worked in excess
of 40 hours per week and were not paid overtime.

Bhattacharya v. Capgemini, et al.

Final approval for class settlement in the amount of $990,000.00 was granted and awarded to approximately 900 Indian
                                         oup Health Plan based on alleged violations of the Employee Retirement Income


Carver v. Presence Health Network, et

Stephan Zouras, LLP helped achieve final approval of a seven-figure class settlement on behalf of participants and
beneficiaries of benefit plans sponsored by Presence Health based on alleged violations of the Employee Retirement


Lukas v. Advocate Health Care, et al.

Stephan Zouras, LLP helped achieve final approval of a seven-figure class settlement on behalf of thousands of
participants and beneficiaries to Advo                                    an based on alleged violations of the


Brown v. Health Resource Solutions, In

The Court granted final approval of class settlement for $900,000.00 in unpaid overtime wages on behalf of Home Health
Clinicians who were misclassified as exempt under federal and state wage laws.
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 20 of 143 PageID #:335




As co-lead counsel, Stephan Zouras, LLP helped obtain final approval of a $1,250,000 class settlement for unpaid
overtime wages on behalf of misclassified Sales Managers.




As lead counsel, Stephan Zouras, LLP achieved a class wide settlement on behalf of hundreds of Business Analysts who
worked in excess of 40 hours per week and were not paid proper overtime compensation.




Final approval for class settlement in the amount of $850,000 in unpaid wages was granted and awarded to a class of
approximately 100 employees working as Senior Specialist-Securities and Operation Market Professionals.

Byrne v. Centegra Health System

The Court granted final approval of class settlement for $425,000 in unpaid overtime wages on behalf of registered
nurses, physical therapists, occupational therapists, speech therapists and other similarly-designated skilled care
positions who were misclassified as exempt under federal and state wage laws.




The Court granted final approval of class settlement for $800,000 in unpaid overtime wages on behalf of wireline workers
who were hired to fill in for Verizon employees during a strike. Despite regularly working 65 hours per week, these
employees were classified as exempt and denied overtime wages.



The Court granted final approval of a $775,000.00 class settlement on behalf misclassified loan officers seeking unpaid
overtime wages.

In re Sears Holdings Corporation Stockholder and Derivative Litigation

Stephan Zouras, LLP represented the Named Plaintiff in a $40 million settlement in connection with a 2015 sale by Sears
of 235 properties to Seritage Growth Properties.

Oaks v. Sears

Stephan Zouras, LLP settled on behalf of thousands of consumers who own or once owned Sears Kenmore grills in a
product defect class action.

Hauser v. Alexian Brothers Home Health

Stephan Zouras, LLP settled for $1 million on behalf of home health care clinicians who we
and deprived of earned overtime wages.

Leiner v. Johnson & Johnson                                                                  1/3
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 21 of 143 PageID #:336




The Court granted final approval of a $5 million settlement for consumers nationwide in a consumer fraud class
action. Stephan Zouras, LLP represented consumers who were deceived into paying premium prices for Johnson &
Johnson baby bedtime products which falsely claimed to help babies sleep better.



Stephan Zouras, LLP served as co-counsel and helped obtain final approval of a $3,500,000 class settlement on behalf
of nationwide Servers who were not compensated for off-the-clock worked performed during unpaid meal breaks and
after their scheduled shifts.

McPhearson v. 33 Management                                                                   11/3/16

The Court granted final approval of class settlement on behalf of tenants of a Chicago apartment building where the
landlords violated the City of Chicago Residential Landlord and Tenant Ordinance by collecting and holding tenant
security deposits without paying interest earned.



The Court granted final approval of $3,250,000 settlement for an Illinois Class and FLSA Collective on behalf of
individuals who worked as Treasury Services Advisors and who were misclassified as exempt from earned overtime
wages.

Altnor v. Preferred Freezer Services, Inc.

                                                          seeking recovery of wages for unpaid meal break work for a
class of 80 cold storage warehouse workers.

Lukas v. Advocate Health Care                                                                 6/2

The Court granted final approval of a $4,750,000 settlement for a federal FLSA and Illinois Minimum Wage Law collective
class of home health care clinicians who were wrongly classified

Kurgan v. Chiro One Wellness Centers LLC

                                                                                FLSA claim, granted Rule 23 certification
                                                               d appointed Stephan Zouras, LLP as counsel for a class of
chiropractic technicians and assistants.



The Court granted class certification to Customer Account Executives who worked
and were required to work 15 minutes a day before their scheduled start time without pay. As lead counsel, Stephan
Zouras, LLP achieved a favorable resolution for over 6,000 class members.



The Court granted final approval on behalf of a certified cl                                 neral Stores, Inc. to redress
violations of the Fair Credit Reporting Act (FCRA).
      Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 22 of 143 PageID #:337




The Court entered an order granted Plaint                                      ation of a class of field engineers who
were deprived of overtime for hours worked in excess of 40 in given workweeks.

Elder, et al. v. Comcast Corporation                                                           1/11/

The Court granted Plaintiffs' motion for conditional certification and appointed Stephan Zouras, LLP as counsel for a
class of cable technicians who allege they were deprived of overtime wages in violation of federal law.

Posada, et al. v. Continental Home Loans, Inc.                                                  1/13/16 - Final Approval

Stephan Zouras, LLP was appointed class counsel and achieved a substantial settlement on behalf of a class of loan
officers deprived of minimum and overtime wages.




                                          counsel in this lawsuit which recovered $300,000 in unpaid overtime wages for
31 misclassified loan officers.

Faust, et al. v. Comcast Corporation                                                           10/11/15 - Final Approval

The Court granted Plaintiffs' motion for conditional certification and appointed Stephan Zouras, LLP lead counsel for a
class of call center employees.

Butler, et al. v. Direct Sat                                                                      9/3/15 - Final Approval

Stephan Zouras, LLP reached favorable resolution on behalf of a finally-certified collective class of technicians working


Sosnicki v. Continental Home Loans, Inc.                                                        7/30/15 - Final Approval

As lead class counsel, Stephan Zouras, LLP achieved a six-figure settlement on behalf of a collective class of loan officers
who were deprived of minimum wages and overtime in violation of federal and state law.




                                       el in this lawsuit which                                  week averaging practices
and recovered $499,000 in unpaid overtime wages for hospital workers.

Harvey, et al. v. AB Electrolux, et al.

As lead counsel, Stephan Zouras, LLP achieved a six-figure settlement amount on behalf of hundreds of production
workers seeking unpaid earned wages.

Price v. NCR Corporation

As lead class counsel, Stephan Zouras, LLP achieved a seven figure, arbitrator approved settlement on behalf of
      Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 23 of 143 PageID #:338




thousands of Customer Engineers nationwide who were deprived overtime wages in violation of federal law.

Frebes, et al. v. Mask Restaurants, LLC                                                         1/15/

Stephan Zouras, LLP was appointed class counsel and achieved a substantial settlement on behalf of hundreds of servers,
bartenders and bussers forced to part

                                                                                                                    roval

As lead class counsel, Stephan Zouras, LLP prevailed on summary judgment and subsequently achieved a seven-figure
settlement on behalf of IT workers who were designat
compensation plan, misclassified as exempt from the FLSA and denied overtime pay.

                                                                                                            inal Approval

and, Hawkins v. Securitas Security Services USA, Inc.

For settlement purposes, the Court certified a class of approximately ten thousand security guards seeking damages for
unpaid wages and overtime under the FLSA and Illinois Minimum Wage Law.

Thomas v. Matrix Corporation Services                                                           2/12

As lead counsel, Stephan Zouras, LLP achieved a six-figure settlement on behalf of a class of hundreds of technicians
who allege they were deprived of overtime wages in violation of federal law.

Ingram v. World Security Bureau

Stephan Zouras secured a class settlement on behalf of several hundred security officers deprived of minimum wages
and overtime in violation of federal and state law.

Sexton v. Franklin First Financial

Stephan Zouras, LLP achieved a settlement on behalf of a class of approximately 150 loan officers deprived of minimum
wages and overtime in violation of the FLSA.




                                                        t seeking recovery of wages for unpaid pre-shift, meal break
and uniform maintenance work for a class of 35 nursing home workers.

Robinson v. RCN Telecom Services, Inc.

                                             counsel in this lawsuit which recovered $375,000 in unpaid overtime wages for
misclassified cable television installers.

Holland v. Securitas Security Services USA, Inc.                                                 7/26/13- Final Approval
      Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 24 of 143 PageID #:339




As class counsel, Stephan Zouras, LLP achieved a six figure settlement on behalf of thousands of security officers who
allege they were deprived of overtime wages in violation of federal law.

Jankuski v. Heath Consultants, Inc.                                                             7/2/13 - Final Approval

Stephan Zouras, LLP was appointed lead counsel and achieved a settlement on behalf of gas management technicians
deprived of minimum wages and overtime in violation of the FLSA.




                                                          umer fraud lawsuit which recovered $3,000,000 for consumers
who had been made to pay improper overdraft fees.




                                                           eeking recovery of wages for unpaid pre-shift and meal break
work for a class of 63 nursing home workers.

Hansen, et al. v. Per Mar Security Services                                                    5/15/13 - Final Approval

Stephan Zouras, LLP was appointed class counsel and secured a settlement for hundreds of security guards deprived of
minimum wages and overtime in violation of federal and state law.




                                     d counsel in this lawsuit which recovered $2,400,000 in unpaid overtime wages for
misclassified loan officers.

Murphy v. Rayan Brothers, et al.                                                               2/22/13 - Final Approval

Stephan Zouras, LLP achieved class wide recovery on behalf of a class of tenants for violations of the Chicago Residential
Landlord and Tenant Ordinance (RLTO).

Glatts v. Crozer-Keystone Health System

                                      d counsel in this lawsuit which cha
practices and recovered $1,200,000 in unpaid overtime wages for hospital workers.

Chambers v. Front Range Environmental, LLC                                                     1/23/13 - Final Approval

Stephan Zouras, LLP was appointed as class counsel and resolved this action on behalf of a class of maintenance workers.

Piehl v. Baytree National Bank                                                                  1/3/13 - Final Approval

Stephan Zouras, LLP was appointed class counsel and resolved this action on behalf of a class of Indiana loan officers
who were paid on a commission-only basis and deprived of earned minimum wage and overtime in violation of the
        Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 25 of 143 PageID #:340




FLSA.

Searson v. Concord Mortgage Corporation                                                      11/19/12 - Final Approval

Stephan Zouras, LLP achieved a settlement on behalf of a class of 80 loan officers deprived of minimum wages and
overtime in violation of the FLSA.

Ellenbecker, et al. v. North Star Cable Construction, Inc., et al.                           11/14/12 - Final Approval

Stephan Zouras, LLP obtained Rule 23 certification, were appointed lead counsel, and achieved a significant monetary
resolution for a class of several hundred cable technicians seeking unpaid overtime wages and the recovery of improper
deductions from their pay.

Williams, et al. v. Securitas Security Services USA, Inc.                                     11/8/12 - Final Approval

As lead class counsel, Stephan Zouras, LLP achieved a settlement on behalf of a class of Pennsylvania security guards
who were not paid for all time spent in training and orientation.

                                                                                                           nal Approval

As lead class counsel, Stephan Zouras, LLP achieved a FLSA settlement for a collective class of hospital respiratory
therapists.

Molyneux, et al. v. Securitas Security Services USA, Inc.                                     11/5/12 - Final Approval

As lead class counsel, Stephan Zouras achieved a settlement on behalf of a class of Iowa and Wisconsin security guards
who were not paid for all time spent in training and orientation.

Davis v. TPI Iowa, LLC                                                                         9/6/12 - Final Approval

As class counsel, Stephan Zouras, LLP achieved a settlement on behalf of a collective class of production employees.

Kernats, et al. v. Comcast Corporation                                                        5/28/12 - Final Approval

As lead class counsel, Stephan Zouras, LLP achieved a seven-figure settlement on behalf of over 7,500 Customer Account
Representatives (CAEs) for unpaid wages in a Rule 23 class action brought under Illinois wage law.

Garcia, et al. v. Loffredo Fresh Produce Co., Inc.                                            5/24/12 - Final Approval

As class counsel, Stephan Zouras, LLP achieved a settlement on behalf of a collective class of produce processing
employees.

Larsen, et al. v. Clearchoice Mobility, Inc., et al.                                          3/21/12 - Final Approval

Stephan Zouras, LLP achieved an FLSA settlement on behalf of a collective class of retail sales consultants.

Etter v. Trinity Structural Towers                                                            1/26/12 - Final Approval
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 26 of 143 PageID #:341




As class counsel, Stephan Zouras, LLP achieved a settlement on behalf of a collective class of production employees.

Petersen, et al v. Marsh USA, Inc. et al.                                                     9/21/11 - Final Approval

Stephan Zouras, LLP achieved a six-figure settlement on behalf of over 30 analysts who claimed they were misclassified
under the FLSA.

Thompson v. World Alliance Financial Corp.                                                     8/5/11 - Final Approval

Stephan Zouras, LLP were appointed lead counsel and achieved a settlement on behalf of a class of over one hundred
loan officers deprived of minimum wages and overtime in violation of federal and state law.

Vaughan v. Mortgage Source LLC, et al.                                                        6/16/11 - Final Approval

Stephan Zouras, LLP were appointed lead counsel and achieved a settlement on behalf of a class of loan officers deprived
of minimum wages and overtime in violation of federal and state law.

Harris, et al. v. Cheddar's Casual Cafe, Inc.                                                  6/1/11 - Final Approval

Stephan Zouras served as lead counsel in six-figure class settlement on behalf of over 100 restaurant workers deprived
of minimum wages and overtime.




                                          d counsel in this lawsuit which cha
practices and, in a case of first impression, recovered $2,750,000 in unpaid overtime wages for hospital workers.

Brown et al. v. Vision Works, et al.                                                           3/4/11 - Final Approval

As lead class counsel, Stephan Zouras, LLP achieved a settlement on behalf of retail store managers improperly classified
as exempt from overtime.

Havard v. Osceola Foods, Inc., et al.                                                         2/28/11 - Final Approval

As lead class counsel, Stephan Zouras, LLP achieved a class settlement on behalf of meat processing plant employees
who were not properly paid for donning and doffing activities performed before their shifts, during meal breaks and
after their shifts.

Lagunas v. Cargill Meat Solutions Corp.                                                       1/27/11 - Final Approval

Stephan Zouras, LLP served as co-lead counsel in class settlement on behalf of meat processing plant employees who
were not properly paid for donning and doffing activities performed before their shifts, during meal breaks and after
their shifts.

Anderson v. JCG Industries, Inc.                                                               9/2/10 - Final Approval

As lead class counsel, Stephan Zouras, LLP achieved a six-figure settlement on behalf of meat processing plant
employees who were not properly paid for time worked before their shifts, during meal breaks and after their shifts.
      Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 27 of 143 PageID #:342




Cedeno, et al. v. Home Mortgage Desk, Corp., et al.                                                6/15/10 - Final Approval

Stephan Zouras, LLP along with co-counsel was appointed lead counsel and achieved a six-figure settlement on behalf
of a Section 216(b) collective class of loan officers deprived of overtime wages.

Perkins, et al. v. Specialty Construction Brands, Inc.                                            11/15/09 - Final Approval

As lead class counsel, Stephan Zouras, LLP achieved a six-figure wage and hour settlement on behalf of a collective class
of plant employees for claims of unpaid overtime, including time worked before the start of their shifts, during breaks
and after the end of their shifts.

Wineland, et al. v. Casey's General Stores, Inc.                                                  10/22/09 - Final Approval

Stephan Zouras, LLP along with co-counsel was appointed lead counsel and achieved a seven-figure settlement on
behalf of a Section 216(b) collective class and Rule 23 class of over 10,000 cooks and cashiers for unpaid wages, including
time worked before and after their scheduled shifts and while off-the-clock.

Jones, et al. v. Casey's General Stores, Inc.                                                     10/22/09 - Final Approval

Stephan Zouras, LLP along with co-counsel was appointed lead counsel and achieved a seven-figure settlement on
behalf of a Section 2 l 6(b) collective class and Rule 23 class of assistant store managers for unpaid wages, including
time worked before and after their scheduled shifts and while off-the-clock.

Stuart, et al. v. College Park, et al.                                                            12/11/07 - Final Approval

The firm's partners served as co-lead counsel in this case brought on behalf of a class of tenants who were seeking the
refund of their security deposits. As a result of their efforts, Mr. Stephan and Mr. Zouras helped achieve a six-figure
settlement on behalf of a class of over 100 tenants.

Huebner et al. v. Graham C Stores                                                                 11/15/07 - Final Approval

Ryan Stephan of Stephan Zouras, LLP served as co-lead counsel in this wage and hour case involving claims for unpaid
wages by a class of gas station employees. Mr. Stephan helped achieve a six-figure settlement for over 100 employees.

Perez, et al. v. RadioShack Corporation                                                            9/14/07 - Final Approval

The firm's partners served as co-lead counsel in this nationwide Fair Labor Standards Act ("FLSA") overtime action
brought on behalf of 4,000 retail store managers. Plaintiffs claimed they were improperly classified as exempt from the
FLSA and owed overtime compensation for all hours worked in excess of 40 each week. In a case of first impression, the
Court granted summary judgment in favor of a sub-class of Plaintiffs who did not "regularly and customarily" supervise
at least 80 hours of subordinate time per week at least 80% of the time as required by the executive exemption of the
FLSA. The reported decision is                                , 386 F. Supp. 979 (N.D. Ill. 2005). As a result of the efforts of
Plaintiffs' counsel, Plaintiffs obtained a nearly $9 million settlement on the eve of trial.
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 28 of 143 PageID #:343




Reinsmith, et al. v. Castlepoint Mortgage                                                         4/3/07 - Final Approval

The firm's partners served as co-lead counsel in this action brought on behalf of a collective class of loan officers seeking
to recover unpaid overtime. Mr. Stephan and Mr. Zouras helped achieve a seven-figure settlement on behalf of over
100 loan officers in this case.

Kutcher, et al. v. B&A Associates                                                              11/20/06 - Final Approval

The firm's partners served as co-lead counsel in this case brought on behalf of a class of tenants who were seeking
damages based on alleged security deposit violations. As a result of their efforts, Mr. Stephan and Mr. Zouras helped
achieve a six-figure settlement on behalf of a class of over 100 tenants.

Ciesla, et al. v. Lucent Technologies, Inc.                                                      7/31/06 - Final Approval

The firm's partners served as co-lead counsel in this breach of contract class action against a high-tech communications
company. Mr. Stephan and Mr. Zouras helped obtain a seven-figure settlement on behalf of the class.


Casale, et al. v. Provident Bank                                                                 7/25/05 - Final Approval

The firm's partners served as co-lead counsel in this case brought on behalf of a collective class of over 100 loan officers
who were seeking damages based on wage and hour violations of the FLSA. As a result of their efforts, Mr. Stephan and
Mr. Zouras helped achieve a seven-figure settlement on behalf of the Plaintiffs.

Corbin, et al. v. Barry Realty                                                                   3/22/05 - Final Approval

The firm's partners served as co-lead counsel in this case brought on behalf of a class of tenants who were seeking the
refund and interest on their security deposits as called for by the Chicago Residential Landlord Tenant Ordinance. As a
result of their efforts, Mr. Stephan and Mr. Zouras helped achieve a six-figure settlement on behalf of a class of over
100 tenants.


                BIOMETRIC INFORMATION PRIVACY CLASS ACTION LAWSUITS

Our firm is at the forefront of BIPA litigation to protect the biometric data and privacy of employees and
consumers. We have brought numerous class action lawsuits against employers and other retail businesses
who have collected biometric data without consent and without instituting the proper safeguards including;

        Alquero, et al. v. Grand Victoria Riverboat Casino, et al.

        Ayala, et al. v. American Louver Company

        Battles, et al v. Southwest Airlines Co., et al.

        Bedford, et al. v. Lifespace Communities, Inc.
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 29 of 143 PageID #:344




 Bello, et al. v. The Parc at Joliet, LLC

 Bounds, et al. v. TM Healthcare Management, LLC

 Boyd, et al. v. Lazer Spot, Inc.

 Brammer, et al. v. Ava Inc., et al.

 Bray, et al. v. Hixson Lumber Sales of Illinois, Inc.

 Bray, et al. v. Lathem Time Co.,

 Brewton, et al. v. First Student, Inc.

 Bronson, et al. v. Intercontinental Hotels Group. Inc. et al.

 Brown, et al. v. Weathertech

 Bryant, et al. v. Loews Chicago Hotel, Inc., et al.

 Bryant, et al v. Norwood Life Society, et al.

 Bryski, et al. v. Nemera Buffalo Grove, LLC, et al.

 Buford, et al. v. GDI Services, Inc.

 Burt, et al. v. Anixter Inc, et al.

 Cacy, et al. v. Ceridian HCM, Inc.

 Cameron, et al. v. Polar Tech Industries, Inc., et al.

 Campos, et al. v. City View Multicare Center, LLC

 Campos, et al. v. Midwest Time Recorder, Inc.

 Chatman, et al. v. Crate and Barrel




 Cothron v. White Castle, et al.
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 30 of 143 PageID #:345




 Diaz, et al. v. Silver Cross Hospital




 Edwards, et al. v. The Parc at Joliet, LLC

 Ervin, et al. v. Jernberg Industries, LLC, et al.

 Fields, et al. v. Abra Auto Body & Glass

 Figueroa, et al. v. Kronos, Inc.




 Fisher, et al. v. HP Property Management, LLC, et al.

 Flores, et al. v. Juul Labs, Inc.

 Fox, et al. v. Dakkota Integrated Systems, Inc.

 Fuentes, et al. v. Focal Point Exports, LTD., et al.

 Fulton, et al. v. SCR Medical Transport, Inc.

 Gates, et al. v. Eagle Family Foods Group, LLC

 Gates, et al. v. Thermoflex, et al.

 George, et al. v. Bricton 191 Associates, LLC, et al.

 Gil, et al. v. True World Foods Chicago, LLC

 Gray, et al. v. The University of Chicago Medical Center, Inc.

 Gresham, et al. v. The Austin Oasis, LLC, et al.

 Gresham, et al. v. Clayton Residential Home, Inc.

 Guy, et al. v. Barton Healthcare, LLC

 Harris, et al. v. United Facilities, Inc.

 Heard, et al v. Becton, Dickinson & Company
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 31 of 143 PageID #:346




 Heard, et al. v. Omnicell, Inc.

 Heard, et al. v. St. Bernard Hospital, et al.

 Heard, et al v. THC-North Shore, Inc.

 Heard, et al. v. Weiss Memorial Hospital Foundation

 Henderson, et al. v. ADP, LLC, et al.

 Johns, et al. v. Club Fitness of Alton, LLC

 Johns, et al. v. Paycor, Inc.

 Johnson, et al. v. OM Joliet Wings, Inc., et al.

 Johnson, et al. v. Gold Standard Baking, Inc., et al.

 Johnson, et al. v. Fieldwork, Inc.

 Jones, et al. v. Hooters Management Corporation, et al.

 Kane, et al. v. Con-Tech Lighting, et al.

 Kardos, et al. v. ABT Electronics, Inc.

 Keene, et al. v. Plymouth Place, Inc., et al.

 Kelley, et al. v. Chicago Behavioral Hospital, et al.

 Kelley, et al. v. Hartgrove Hospital

 King, et al. v. Garfield Park Hospital, LLC




 Landa, et al. v. Menasha Packaging Co., LLC

 Landa, et al. v. MJ Holding Company, LLC

 Littleton, et al. v. Lydia Healthcare I, LLC

 Liu, et al. v. Four Seasons

 Lopez, et al. v. Metraflex
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 32 of 143 PageID #:347




 Marshall, et al. v. Jumio Corporation

 Martinez, et al. v. Springhill Suites, et al.

 Mazya, et al. v. Northwestern Lake Forest Hospital, et al.

 McGraw, et al. v. Lakeshore Beverage, et al.

 Measaw, et al. v. Heritage Operations Group, LLC

 Meegan, et al. v. NFI Industries, Inc.

 Mendenhall, et al. v. Burger King

 Mendez, et al. v. United Dental Partners, LLC, et al.

 Mitchell, et al. v. Bottled Blonde Chicago, LLC

 Morris, et al. v. Wow Bao

 Mosby, et al. v. The Ingalls Memorial Hospital, et al.

                        Castle Learning Center

 Nordstrom, et al. v. Dial Senior Management, Inc.

 Osborne, et al. v. WeWork Companies, Inc., et al.




 Parsons, et al. v. Personnel Staffing Group, LLC

 Peaks-Smith, et al. v. Saint Anthony Hospital, et al.

 Peatry, et al. v. Bimbo Bakeries USA, Inc.

 Quentere, et al. v. G.H. Cretors

 Quentere, et al. v. Tablecraft Product Company, Inc.




 Robertson, et al. v. Hostmark Hospitality Group, Inc., et al.

 Sanchez, et al v. Elite Labor Services
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 33 of 143 PageID #:348




 Sanchez, et al. v. Tide Cleaners

 Stokes, et al. v. Gate Gourmet, Inc.

 Tellado, et al. v. Rich Products Corporation, et al.

 Terry, et al. v. Griffith Foods Group, Inc.

 Thomas, et al. v. Kik Custom Products

 Thome, et al. v. Novatime Technology, Inc.

 Thurman, et al. v. Northshore University HealthSystem

 Tims, et al. v. Black Horse Carriers, Inc.

 Toor, et al. v. CoreCentric Solutions, Inc.

 Townsend, et al. v. The Estates of Hyde Park, LLC

 Trayes, et al. v. Mid-Con Hospitality Group, LLC, et al.

 Treadwell, et al. v. Power Solutions International, Inc., et al.

 Trottier, et al. v. Attendance Demand, Inc.

 Van Jacobs, et al. v. New World Van Lines, Inc.

 Wallace, et al. v. PersonalizationMall.com, LLC

 Walton, et al. v. Roosevelt University

 Watts, et al. v. Chicago Lakeshore Hospital

 Webster, et al. v. Mercy Hospital & Medical Center Chicago, et al.

 Webster, et al. v. South Holland Home, LLC, et al.

 Webster, et al. v. Triad Senior Living, Inc.

 Webster, et al. v. Windsor Estates Nursing and Rehab Centre, LLC

 Wheeler, et al. v. Ridgeview Rehab & Nursing Center, LLC, et al.

 White, et al. v. Art Van Furniture, Inc.
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 34 of 143 PageID #:349




 White v. East Side Child Development Center, et al.

 Williams, et al. v. Jackson Park Supportive Living, LLC

 Williams, et al. v. Morgan Services, Inc.

 Wilson, et al. v. Magna Exteriors Belvidere, et al.

 Young, et al. v. International Precision Components Corp.

 Young, et al. v. Taylor Farms Illinois, Inc.
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 35 of 143 PageID #:350
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 36 of 143 PageID #:351
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 37 of 143 PageID #:352
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 38 of 143 PageID #:353
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 39 of 143 PageID #:354
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 40 of 143 PageID #:355
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 41 of 143 PageID #:356
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 42 of 143 PageID #:357
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 43 of 143 PageID #:358
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 44 of 143 PageID #:359
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 45 of 143 PageID #:360
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 46 of 143 PageID #:361
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 47 of 143 PageID #:362


                                                                             Page 1
STATE OF ILLINOIS           )
                            )   SS:
COUNTY OF C O O K           )

    IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

          COUNTY DEPARTMENT - CHANCERY DIVISION

GREGG BRUHN, individually and               )
on behalf of all others                     )
similarly situated,                         )
                                           )
               Plaintiffs,                 )
                                           )
         vs.                               ) No. 2018 CH 01737
                                           )
NEW ALBERTSON'S, INC.,                      )
CERBERUS CAPITAL MANAGEMENT,                )
L.P., AB ACQUISITIONS, LLC,                 )
ALBERTSONS COMPANIES, LLC,                  )
and AMERICAN DRUG STORES,                   )
LLC,                                         )
                                           )
               Defendants.                 )


               TRANSCRIPT OF PROCEEDINGS at the motion

in the above-entitled cause before THE HONORABLE

ANNA M. LOFTUS, Judge of said Court, in Room 2410

of the Richard J. Daley Center, Chicago, Illinois,

on Tuesday, July 2, 2019, at the hour of 10:30 a.m.




                         REPORTED BY:
                  ANDREW R. PITTS, CSR, RPR
                   LICENSE NO.: 084-4575
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 48 of 143 PageID #:363


                                                                                  Page 2
1    APPEARANCES:

2                   STEPHAN ZOURAS, LLP, by
                    MR. JAMES B. ZOURAS
3                   MR. ANDREW C. FIZCKO
                    205 North Michigan Avenue
4                   Suite 2560
                    Chicago, Illinois 60601
5                   312.233.1550
                    jzouras@stephanzouras.com
6                   afizcko@@stephanzouras.com

7                             Appeared on behalf of the
                              Plaintiffs;
8

9                   BENESCH, FRIEDLANDER,
                    COPLAN & ARONOFF LLP, by
10                  MR. MARK S. EISEN
                    333 West Wacker Drive
11                  Suite 1900
                    Chicago, Illinois 60606
12                  312.212.4949
                    meisen@beneschlaw.com
13
                                 Appeared on behalf of the
14                               Defendants.

15

16

17

18

19

20

21

22

23

24
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 49 of 143 PageID #:364


                                                                                  Page 3
1                          (WHEREUPON, the following

2                          proceedings were had in open

3                          court.)

4           THE CLERK:       10:30 status hearing.          18 CH 1737,

5    Bruhn v. Albertson's, Inc.

6           THE COURT:       Good morning -- afternoon -- yes,

7    we are still on morning.

8           MR. ZOURAS:       Good morning, your Honor.            Jim

9    Zouras for the Plaintiff.

10          MR. FICZKO:       Good morning, your Honor.            Andy

11   Fizcko on behalf of Plaintiff.

12          THE COURT:       Okay.

13          MR. EISEN:       Mark Eisen on behalf of Defendants.

14          THE COURT:       All right.      This is Defendants'

15   2-619.1 combined motion to dismiss.                If you would

16   like to begin.

17          MR. EISEN:       Thank you, your Honor.           As I think

18   the Court indicated in the last hearing we had, this

19   is simply a matter of statutory interpretation, and

20   that is whether the BIPA's exemption for information

21   collected from the patient or information collected,

22   used, and stored for health care treatment, payment,

23   and operations means what it says, and that is that

24   the statute creates two exceptions:                One for patient
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 50 of 143 PageID #:365


                                                                                  Page 4
1    information and the second for information captured

2    collected, used, for treatment, payment, and

3    operations.

4                   This is a very straightforward question,

5    and this question can be addressed on the basis of

6    the complaint alone.           Plaintiff admits that he used

7    the biometric authentication to access the pharmacy

8    computer system.         That is the only thing Plaintiff

9    used the biometric identification to do.

10                  And it is undisputed that a pharmacy like

11   Jewel-Osco is a covered entity under HIPAA, that

12   patient data is protected health information under

13   HIPAA and that, as Plaintiff admits in their

14   opposition brief, biometric authentication is a

15   means of complying with the HIPAA's requirement for

16   a technical safeguard to access pharmacy --

17          THE COURT:       So HIPAA doesn't protect the

18   pharmacist's biometric information.

19          MR. EISEN:       I'm sorry.

20          THE COURT:       HIPAA doesn't protect the biometric

21   information of the pharmacist.

22          MR. EISEN:       HIPAA speaks to --

23          THE COURT:       It just addresses the patient

24   records that are within that system.
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 51 of 143 PageID #:366


                                                                                  Page 5
1           MR. EISEN:       Correct.     And I think that in a

2    very pertinent way, it does also speak to the

3    records of an employee like a pharmacist or a

4    doctor.

5           THE COURT:       How so?

6           MR. EISEN:       HIPAA speaks to protecting patient

7    information.

8           THE COURT:       Patient.

9           MR. EISEN:       Right.     Right, but I think the key

10   focus is also on what HIPAA is intended to do is to

11   protect.      And in order to protect, HIPAA requires

12   technical safeguards to access protected health

13   information.

14          THE COURT:       But are there provisions within

15   HIPAA that state a provider's, in this case a

16   pharmacist's, biometric information that is used in

17   the fashion of securing the protected HIPAA

18   information is also safeguarded under HIPAA?

19          MR. EISEN:       HIPAA itself does not speak to that

20   in those words, but BIPA doesn't require it.

21          THE COURT:       I am not saying that it did.

22          MR. EISEN:       Sure.

23          THE COURT:       I am just making that point.             Okay.

24          MR. EISEN:       Right.     And I appreciate that point
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 52 of 143 PageID #:367


                                                                                  Page 6
1    because I think it is important to recognize that

2    what BIPA speaks to in this context is information

3    collected, used, and stored for health care

4    treatment, payment, and operations, and it is,

5    I think, inconceivable to think that patient

6    biometric information could ever been collected,

7    used, or stored, for example, for payment.

8           THE COURT:       I'm sorry?

9           MR. EISEN:       So the statute exempts information

10   collected, used, and stored for health care

11   treatment, payment, or operations under HIPAA, and

12   I think it is difficult to envision a scenario in

13   which a patient's biometric information would be

14   collected for payment.           And the most common

15   reading --

16          THE COURT:       It might be used or stored for

17   payment because there might be a -- what is the

18   code, the CPT code or the code that they have to use

19   for payment?        They have to confirm that a scan was

20   done, for instance.

21          MR. EISEN:       That may be, but I think the

22   definitions that HIPAA uses for payment, treatment,

23   and operations are all focused on the covered

24   entity.      These aren't patient-focused definitions,
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 53 of 143 PageID #:368


                                                                                  Page 7
1    those definitions which we recited in our reply.

2           THE COURT:       Well, it's the health care

3    treatment of the patient, the payment for the health

4    care treatment that the patient obtained, and then

5    operations of the health care facility is what I got

6    from your brief.

7           MR. EISEN:       Right.     And those definitions --

8    I think, treatment is the provision, coordination,

9    or management of health care and related services by

10   a health care provider.            That is a

11   covered-entity-focused definition.                Health care

12   operations, as the Department of Health and Human

13   Services effectively says, is activities necessary

14   to supported the core functions of the covered

15   entity of treatment and payment.

16                  And these are definitions that are

17   focused on what the covered entity needs to do.                     And

18   since at least 2003, HIPAA has specifically required

19   a technical safeguard in order to access patient

20   information, protected patient information.                   And

21   one --

22          THE COURT:       So are you saying that if the

23   pharmacy in this case chose biometric information,

24   then that information somehow brings everything
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 54 of 143 PageID #:369


                                                                                  Page 8
1    under HIPAA but not BIPA?

2           MR. EISEN:       I'm sorry.      I am missing that.

3           THE COURT:       So you said that HIPAA requires

4    technical safeguards.

5           MR. EISEN:       Correct.

6           THE COURT:       Okay.    And one of those, the

7    options, is biometric information.

8           MR. EISEN:       Correct.

9           THE COURT:       So how is that relevant to this

10   argument?

11          MR. EISEN:       The BIPA-exempt biometric

12   information collected, used, and stored for

13   treatment, payment, or operations under HIPAA, this

14   is biometric information collected, used, or stored

15   for both treatment and in order to access the

16   pharmacy database to prescribe medication, to access

17   the pharmacy database to effectuate payment.                   To

18   allow for health care operations, the fundamental

19   goal of HIPAA to protect that health care

20   information, that is the only purpose this

21   authentication safeguard has been enacted.

22                  I think it is beyond question that HIPAA

23   would require, does require, a technical safeguard

24   on the pharmacy database, and that is undisputed.
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 55 of 143 PageID #:370


                                                                                  Page 9
1    The only real dispute Plaintiff's counsel seems to

2    have is the methods chosen.

3           THE COURT:       So I see you are saying that

4    because it requires a technical safeguard, one of

5    which is biometric identifiers, that that means that

6    Section 14-4/10, the second phrase in the first

7    sentence applies to that.

8           MR. EISEN:       Correct.     Correct.      And that --

9           THE COURT:       And that is based on just the fact

10   that there is a provision in HIPAA that says you

11   need to have a technical safeguard, and then this

12   sentence, you are arguing, applies because they

13   collect, use, and store the biometric information of

14   the pharmacist?

15          MR. EISEN:       Correct.     This section -- and

16   I think read in conjunction also with the statute of

17   exemptions, which is at Section 25 of the statute,

18   that says nothing in this statute should be read to

19   conflict with HIPAA.           And, again, the fundamental

20   purpose of HIPAA is to protect patient information,

21   and the means used to secure that patient

22   information falls well within the structures of

23   HIPAA.

24          THE COURT:       Patient information, yes, but we
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 56 of 143 PageID #:371


                                                                                 Page 10
1    are still talking about a pharmacist's fingerprint,

2    which is not part of the patient record.                  It is not

3    the patient information that is obtained on the

4    computer system.         You are lumping them all in as

5    one, I see, and I see your argument as to how they

6    do that.      And I think counsel is going to state the

7    opposite, obviously.

8           MR. EISEN:       Right.

9           THE COURT:       How does the Plaintiff's positions

10   conflict with HIPAA?

11          MR. EISEN:       Well, at first, to answer the

12   Plaintiff's --

13          THE COURT:       If you are arguing it does.

14          MR. EISEN:       Right.     Well, Plaintiff's, I think,

15   first argument conflicts with the plain language of

16   the statute itself, which exempts patient

17   information or information collected, used, and

18   stored for health care treatment, payment, or

19   operation.

20          THE COURT:       So it is your position that

21   Section 10 is ambiguous?

22          MR. EISEN:       It is not ambiguous.          Our position

23   is that it is not ambiguous.              It protects patient

24   information, one, or, two, information collected
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 57 of 143 PageID #:372


                                                                                 Page 11
1    used, and stored for treatment, payment, or

2    operations.

3                   The first speaks only to patient

4    information, and if the second were also to be

5    limited solely to patient information and the second

6    aspect of that sentence would be superfluous.

7           THE COURT:       Well, now, you recently said that

8    patient information isn't necessarily needed for

9    payment or operations or something to that effect.

10   So wouldn't that go against your argument then, that

11   that second piece -- I think you previously said, if

12   I'm not mistaken, that the second portion of this

13   sentence, information collected, used, or stored for

14   health care treatment, payment, or operations did

15   not have much to do with patient information, and

16   that is why it is reasonable to have two different

17   exclusions in that one sentence.

18          MR. EISEN:       Correct.

19          THE COURT:       Correct?     Okay.

20          MR. EISEN:       Because if, as Plaintiff's counsel

21   suggests, that second clause should also only

22   pertain to patient information, well, that's already

23   covered by the first clause.              There would be no need

24   for the second clause if it was only to apply to
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 58 of 143 PageID #:373


                                                                                 Page 12
1    patient information.

2                   And I think a clear example for why this

3    language must be read to include the health care

4    provider in this context, the pharmacist as well, is

5    as Plaintiff suggested in their opposition, 'Well,

6    this language is really only intended for,' let's

7    say, 'an optometrist needing to do a retinal scan.

8    Well, the patient shouldn't be able to sue the

9    optomotrist.'

10                  But it would be, I think, anomalous to

11   say that while the patient can't sue the

12   optometrist, the optometrist which then goes and

13   stores the scan on a computer can sue the computer

14   provider because it didn't obtain biometric

15   authorization, BIPA consent, to access the data.

16          THE COURT:       From the patient?

17          MR. EISEN:       From the physician.

18          THE COURT:       For his fingerprint, for instance?

19          MR. EISEN:       Right.     Right.     And HIPAA requires

20   a technical safeguard to access patient information.

21   And to say that the patient can't sue over the scan,

22   but then the physician can then sue --

23          THE COURT:       For the separately -- I think we

24   have already established that HIPAA doesn't protect
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 59 of 143 PageID #:374


                                                                                 Page 13
1    his biometric information specifically.

2           MR. EISEN:       Right, but it --

3           THE COURT:       So that is where BIPA comes in and

4    would say, 'Hey, we are going to also provide some

5    protection for this.           He needs to be told' -- a

6    physician or an optometrist needs to be told that

7    his fingerprint is being used and all of these other

8    things.

9           MR. EISEN:       The way the exception is phrased is

10   to avoid the BIPA imposing extra requirements or

11   running head on to HIPAA.            And so the two statutes

12   need to be read, I think, in unison, that while

13   HIPAA does speak to patient information, the key

14   aspect of HIPAA is in protecting the patient

15   information.

16                  So whatever is done, the Department of

17   Health and Human Services has a long record of using

18   biometric authentication.            That is information

19   collected, used, or stored to comply with HIPAA.

20                  And the focal point, I think, the

21   take-away from HIPAA is in protection.                 And in order

22   to effectuate that purpose, a pharmacy needs to be

23   able to implement a biometric authentication if it

24   so chooses.       And there are, I think, various other
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 60 of 143 PageID #:375


                                                                                 Page 14
1    types of authentication which have historically

2    proven not to work as well, and we have had data

3    breaches and the like, but the --

4           THE COURT:       So if a pharmacy chose a different

5    security method that didn't involve biometric

6    information, it could still comply with HIPAA, but

7    BIPA doesn't come into play?

8           MR. EISEN:       Correct.     The language of the

9    security rule does not require a biometric

10   authentication, but, as Plaintiff's counsel,

11   I think, accepted in their opposition brief, it is

12   an acceptable means to comply with HIPAA.

13                  And what the BIPA, by this exception

14   exemption and by the exemption located in Section 25

15   about not being read to conflict with HIPAA, well,

16   I think the two statutes need to be read together

17   such that if a health care provider, whether it be a

18   pharmacy, a hospital, doctor, if they choose, this

19   is how we are going to comply with HIPAA, and this

20   is a requirement.         We have to implement a technical

21   safeguard.       We cannot be punished for the safeguard

22   we implemented, nor should we look to -- it would

23   be --

24           THE COURT:      How are they punished for the
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 61 of 143 PageID #:376


                                                                                 Page 15
1    safeguard that they choose in that scenario?

2           MR. EISEN:       This statute or any other state

3    statute would require extra measures on top of what

4    the pharmacy has chosen to implement or on top of

5    what the hospital has chosen to implement as their

6    best means of complying with HIPAA and protecting

7    that patient information, that I think tend to be --

8    you could certainly envision a scenario where if a

9    pharmacist were to opt out and say, 'I don't want to

10   do that; I want to use some other perhaps less safe

11   mechanism to comply,' this is something that puts

12   patient information at risk.

13                  And if a pharmacist or a hospital or a

14   physician's group determines this is the best way to

15   protect patient information, that is all that the

16   statute requires.

17          THE COURT:       Which statute?

18          MR. EISEN:       BIPA.    BIPA simply says if you

19   collect, use, or store information to comply with

20   HIPAA, that is the end of the inquiry.                 And I think

21   that -- I understand Plaintiffs or Plaintiff wants

22   to bring into play various elements of HIPAA that

23   are patient-information-focused.               It can't be

24   ignored that HIPAA fundamentally is a statute for
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 62 of 143 PageID #:377


                                                                                 Page 16
1    protecting information.

2           THE COURT:       So, again, HIPAA doesn't protect

3    the biometric information of the pharmacist putting

4    his fingerprint down to open the computer system.

5    So what you are arguing is that BIPA takes a whole

6    swath of people, anybody who is subject to HIPAA,

7    doctors, physicians, assistants, nurses, CNA's,

8    social workers who work with patients, anyone who is

9    accessing a hospital system, for instance, with a

10   fingerprint, they are out of luck.                They have no

11   protection for their biometric information.                   They

12   don't need to be told where it is being stored.

13   They don't need to be told the retention policy.

14   All medical providers and ancillary medical people

15   who are subject to HIPAA are just exempt from BIPA?

16          MR. EISEN:       I don't think that it --

17          THE COURT:       Those who use biometric measures

18   identifiers, I should say.

19          MR. EISEN:       The limited subset -- and I think

20   it is a -- this is not a wide, wholesale exemption

21   of the health care industry; this is in a limited

22   context of using a biometric authentication to

23   access patient information.             That is exempted under

24   the statute because it is, I think, under the plain
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 63 of 143 PageID #:378


                                                                                 Page 17
1    language of the statute information that is

2    collected, used, or stored for treatment, payment,

3    or operations.

4                   And then fundamentally, the use of a

5    biometric authentication governing access to the

6    health care database or to the pharmacy database in

7    order to prescribe medication to have access to

8    millions of patient records, that --

9           THE COURT:       What is the purpose of this

10   exemption?

11          MR. EISEN:       The purpose of this exemption is to

12   avoid any potential conflict, as I think is later

13   detailed in the section, to avoid any potential

14   conflict with HIPAA.           And going back to what I

15   mentioned earlier, HIPAA does require a technical

16   safeguard.       And in this instance --

17          THE COURT:       It -- go on.

18          MR. EISEN:       Because in this instance, the BIPA

19   is saying if HIPAA speaks to a requirement for a

20   health care provider, we are just not going to touch

21   it, because the language of the exemption itself --

22          THE COURT:       What is the purpose of the statute?

23   You have explained that, but what was the underlying

24   concern that was raised such that the legislature
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 64 of 143 PageID #:379


                                                                                 Page 18
1    decided this was an important exemption?

2           MR. EISEN:       Unfortunately, there isn't a lot of

3    legislative history to go along with this.                   What we

4    have is the analogous statute in Washington state

5    which also includes similar language, avoiding any

6    potential conflict with HIPAA.              And we have here,

7    I think, in two different locations a clear

8    indication from the legislature that if HIPAA

9    requires something, we aren't going to touch it, we

10   aren't going to -- I mean not just required, but if

11   HIPAA speaks to this issue, this statute doesn't.

12          THE COURT:       Well, you are saying to avoid

13   conflict.      What is the potential -- if we didn't

14   have this exemption, what would be the conflict with

15   HIPAA?

16          MR. EISEN:       Well, and I should say that the

17   language in the exemption itself doesn't speak to

18   conflict.      That shows up later on in section 25

19   speaking to avoiding conflict with HIPAA.                  But --

20          THE COURT:       And how does this prevent a

21   conflict with HIPAA?

22          MR. EISEN:       This, I think, speaks more

23   appropriately to if HIPAA speaks to a given issue,

24   this statute does not.
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 65 of 143 PageID #:380


                                                                                 Page 19
1           THE COURT:       And you are saying HIPAA speaks to

2    this issue because it says biometric identifiers are

3    an appropriate way to safeguard your HIPAA

4    information.

5           MR. EISEN:       Correct.

6           THE COURT:       But it doesn't explicitly say that

7    those biometric identifiers obtained by caregivers

8    to access patient information are exempt; it says

9    this second half of that sentence, which you believe

10   means that, right?

11          MR. EISEN:       Correct.     The second half of this

12   sentence, yeah, I think it is important to look at

13   how the sentence is drafted as a whole.                  The first

14   part applies to patient information.                 If the second

15   half only governed the patient information, then it

16   wouldn't have any function.             It would be rendered

17   totally moot.        The statute would simply just say

18   patient information, full stop, but it doesn't.

19                  So the second half must mean something.

20   The second half must mean that if information is

21   collected to comply with HIPAA, that is covered by

22   this exemption as well, because it doesn't say

23   'Patient information or patient information

24   collected, used, or stored'; it says, "Patient
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 66 of 143 PageID #:381


                                                                                 Page 20
1    information or information collected, used, or

2    stored."

3                   And I don't think there is any dispute

4    that the Plaintiffs's information was collected,

5    used, or stored for treatment, payment, and

6    operations under HIPAA.

7                   The definitions of payment, treatment,

8    and operations, which are provided under the statute

9    itself, are very broad definitions and intentionally

10   so.    There is no way to read the definitions of

11   treatment, payment, and operations under HIPAA

12   without including exactly what is occurring here,

13   and that is the use of an authentication mechanism

14   to comply with a security rule.

15                  Conversely, if this were not proper, then

16   there would be a very wide swath of people -- you'd

17   look at providers and say, 'Well, their information

18   is covered, but the patient's, the patient's

19   information isn't covered,' which seems anomalous.

20   It is as if the BIPA is going to say 'Patient

21   information or information collected, used, or

22   stored' that it must mean more than just patient

23   information.

24          THE COURT:       Anything further before I turn it
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 67 of 143 PageID #:382


                                                                                 Page 21
1    over?     We will come back to you for a reply as well,

2    but go ahead if you have more.

3           MR. EISEN:       And I just also wanted to add --

4    and while this is certainly ancillary -- as it

5    relates to the claim of negligence, if the BIPA

6    claim fails as a matter of law, the negligence claim

7    must as well because the only duty in the negligence

8    claim is predicated on the statutory duty.                   And if

9    that duty doesn't exist, then there would be no duty

10   here.

11                  Likewise, there is no contention of

12   actual damages that the Illinois Supreme Court has

13   spoken to this clearly that potential future harm or

14   potential emotional harm are not present actual

15   damages.      Those may be measures once actual damages

16   have been established, but they are not in and of

17   themselves actual damages.

18                  And last, the additional entities named

19   in addition to Jewel-Osco, there are certainly no

20   allegations concerning them in any way, shape, or

21   form.

22           THE COURT:      Okay.    Counsel?

23           MR. ZOURAS:      Thank you, your Honor.           If we

24   start with BIPA, the statute requires the
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 68 of 143 PageID #:383


                                                                                 Page 22
1    institution of easy-to-follow, straightforward

2    safeguards to protect biometric data, and the

3    default rule is that all Illinois citizens are

4    entitled to that protection.

5                   Now, the statute includes some narrow

6    exemptions, which, of course, the Defendant always

7    carries the burden to plead and prove.                 A couple of

8    those exemptions are all-encompassing.                 So, for

9    example, there is a financial institution exemption,

10   and that is an easy one.            There there are others

11   like the one at issue here which are conflict

12   exemptions, the purpose of which, of course, is to

13   avoid a conflict with other statutes, in this case

14   HIPAA.

15                  There is no conflict between BIPA and

16   HIPAA here.       The drafters of HIPAA wanted to ensure

17   that there was no conflict with the patient

18   protections already provided under that very strict

19   statute which has very serious protections and

20   imposes very serious penalties for their violation.

21   So HIPAA --

22          THE COURT:       So I am sorry to interrupt.

23          MR. ZOURAS:       Sure.

24          THE COURT:       But the purpose of HIPAA is to
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 69 of 143 PageID #:384


                                                                                 Page 23
1    protect patient information.              Now, it involves

2    requirements on behalf of covered entities to do

3    that, but the ultimate purpose of HIPAA is to

4    protect.

5           MR. ZOURAS:       Exactly, your Honor, which would

6    include, in fairness, biometric information of

7    patients, so patient biometric information which is

8    already very strictly protected under HIPAA.                   There

9    are criminal penalties for the violation of HIPAA,

10   as your Honor well knows.

11                  So the point here is to avoid a conflict,

12   and there is no conflict, because what the drafters

13   did is they specifically excluded from the

14   definition of biometric identifiers the information

15   protected under, "under," HIPAA, and that would

16   include things like information captured from a

17   patient or information for health care treatment,

18   payment, or operations, again, under HIPAA.                   And the

19   statute goes on to specify some specific examples,

20   like diagnostic tests for example.

21                  So there is no question -- we have

22   already established this -- the medical provider

23   biometric data is not protected under HIPAA.                   There

24   are no such protections.            So the Defense is left
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 70 of 143 PageID #:385


                                                                                 Page 24
1    with trying to say that, 'Well, even though that may

2    be the case, it doesn't matter,' because BIPA,

3    apparently the exemption, for whatever reason -- and

4    we have yet to identify it -- has some

5    all-encompassing exemption for, I guess, just about

6    anybody in the health care field that touches

7    patient data, works with medical records, and so

8    forth.

9                   We keep saying, "Well, what would be the

10   underlying purpose of this or policy, the

11   explanation, the legislative intent?"                 And we have

12   nothing but silence.

13                  The Defendants are hung up on this "or"

14   word in the middle of the exemption.                 They say it

15   has to be disjunctive and it has to refer to two

16   different concepts, and if we don't read that way,

17   we have all these redundancies.               What I would say,

18   Judge, is that in this exemption, there are

19   redundancies, there is repetition, and there is

20   overlap.

21                  For example, they list specific

22   diagnostic tests, as of all of which is information

23   captured from a patient in the first part of this.

24   So it isn't some big crisis that there may be a
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 71 of 143 PageID #:386


                                                                                 Page 25
1    number of redundancies, repetition.                They wanted it

2    to be clear.

3                   In many ways, it emphasizes our point

4    that we are talking about patient data, which is the

5    common theme.        There are even internal redundancies.

6    For example, they refer to a Roentgen process.

7           THE COURT:       Do you mind spelling that for the

8    court reporter.

9           MR. ZOURAS:       I can, yes, if I'm going to have

10   to.     R-O-E-N-T-G-E-N, and I think it is pronounced

11   "Roentgen."       You know, that is another word for

12   x-ray.     There is already the word x-ray in there,

13   and they say it twice.

14                  So what we have here is a situation where

15   we have a very clear exemption which is driven

16   towards patient information, and we know that

17   because if they wanted to exclude something else for

18   whatever reason, provider information, mental health

19   professional information, whatever it was, that it

20   would have been very simple to specifically say

21   that.     The legislature doesn't draft things of that

22   nature.      They could have said, as with a financial

23   institution, that this is an all-encompassing

24   exemption for all, anyone who is employed or has
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 72 of 143 PageID #:387


                                                                                 Page 26
1    information taken by a covered entity.

2                   And they wouldn't have placed it in the

3    middle of a lengthy exemption (indicating), which is

4    driven also entirely for patient data, and then

5    finally we have some rational legislative purpose

6    for it, which we have yet to hear.

7                   The reality is that, you know, to the

8    extent we have an "or" in there, the word "or,"

9    which Defendants are hung up on, you know, it is in

10   the conjunctive.         We know that because in its

11   context, in the context in which it appears -- and,

12   of course, context is driven by purpose -- this is

13   driven towards patient information.

14                  There is no conflict.           It is very easy to

15   comply.      You can have, by the way, providers, as

16   they did here, use biometric information.                  BIPA does

17   not say don't use it.           It doesn't say don't use it

18   in the health care field.            All it says is that if

19   you are going to use it, you just have to follow

20   some very simple and straightforward guidelines, and

21   that is it.       That is not a conflict.

22                  And I think Defendants concede, as they

23   have to, that it is not like there is a HIPAA

24   mandate.      There is not some specific requirement
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 73 of 143 PageID #:388


                                                                                 Page 27
1    that you use biometrics.            It is one of many

2    technical safeguard options, but it isn't --

3           THE COURT:       And BIPA doesn't say if you use

4    biometric safeguards to maintain the confidentiality

5    of the records, then that biometric identifier is

6    subject to HIPAA?

7           MR. ZOURAS:       It does not say that.           So this

8    isn't about, you know, punishing anyone; this is

9    about the statute says what it says.                All entities

10   that collect or maintain this data have to comply

11   unless there is some applicable exception,

12   exemption, whatever it might be.               And that just

13   doesn't exist here.

14                  With respect to the two remaining

15   arguments, we have adequately pled the negligence

16   Count because it is based on the BIPA Count.

17          THE COURT:       So what are the damages alleged?

18          MR. ZOURAS:       Well, the damages are statutory,

19   your Honor, and based on the Illinois Supreme

20   Court's opinion in the Rosenbach case decided,

21   I believe, in January, there does not have to be a

22   showing of actual damages.

23          THE COURT:       But this is not a claim under BIPA;

24   this is a negligence action.
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 74 of 143 PageID #:389


                                                                                 Page 28
1           MR. ZOURAS:       With respect to the negligence

2    Count, Judge, I suppose that is correct.

3           THE COURT:       "These violations have raised" --

4    this is Paragraph 98 -- "a material risk that

5    Plaintiff in the putative class's biometric data

6    will be unlawfully accessed by third parties?"

7           MR. ZOURAS:       Yes.

8           THE COURT:       So that seems to be a potential

9    injury but not a realized injury at this point.

10          MR. ZOURAS:       Admittedly, Judge, I think that's

11   right.     I do think we have some authority that an

12   increased risk of future harm, including things like

13   emotional harm, are recognizable, that is the Dillon

14   case, and I cannot tell the Court at all that

15   Rosenbach supports that.            It just didn't touch upon

16   the issue.

17          THE COURT:       And I think counsel will probably

18   mention this, but Williams v Manchester, I think, is

19   the case --

20          MR. EISEN:       Right.

21          THE COURT:       -- that he mentioned from the

22   Supreme Court says, well, you can plead that future

23   risk of harm as well, but you have to have an

24   initial injury, because this is not like a physician
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 75 of 143 PageID #:390


                                                                                 Page 29
1    left an instrument in a patient and they don't want

2    to remove it because it will cause more harm, and so

3    they just risk the fact that it might migrate later

4    and so there is an injury, and then that may cause

5    harm later.

6                   Here, the injury is itself the failure to

7    disclose, and the harm that may be use caused later

8    is the potential disclosure, I guess.                 But I don't

9    see how you can base a negligence claim on the fact

10   that they didn't comply with a statute.                  Is there

11   any support for that?

12          MR. ZOURAS:       I don't, and with respect to the

13   named Plaintiff, I cannot say that he has anything

14   other than statutory damages, you know.                  I suppose,

15   you know --

16          THE COURT:       So it would be just a, I don't

17   know, double recovery or it is in the alternative to

18   BIPA, but it is reliant on BIPA?

19          MR. ZOURAS:       I think that's right, your Honor.

20          THE COURT:       All right.

21          MR. ZOURAS:       And, you know, with respect to the

22   claim that we named wrong entities because not all

23   of them are strictly Plaintiff's employer is not an

24   employer-driven statute.            It is not that employers
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 76 of 143 PageID #:391


                                                                                 Page 30
1    have to comply; it is any entity which collects or

2    maintains biometric data.            The allegations of the

3    complaint at this point on our motion to dismiss

4    have to be accepted as true.

5           THE COURT:       But you haven't alleged what these

6    other entities' roles were in the complaints.                    So

7    I think that is counsel's contention.                 And certainly

8    if they were -- if, for instance, AB Acquisitions,

9    LLC was the entity that was collecting the biometric

10   data and retaining it, well, that would be a little

11   closer, but at this point, I don't think there is

12   any allegations, at least that I was able to find,

13   that specifically identified their role in the

14   collection retention of biometric data.                  Is that

15   correct?

16          MR. ZOURAS:       That may be correct, your Honor,

17   at this point.

18          THE COURT:       Okay.    Anything further you want to

19   add?

20          MR. ZOURAS:       We would ask that the motion be

21   denied, your Honor.          Thank you.

22          THE COURT:       All right.      Counsel?

23          MR. EISEN:       Thank you, your Honor.           I think to

24   the primary point, which is looking at the terms of
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 77 of 143 PageID #:392


                                                                                 Page 31
1    the exemption itself, to assume that the Illinois

2    legislature intended to be redundant and worse than

3    redundant, to use superfluous language, would run

4    afoul of the Illinois Supreme Court's rules

5    regarding statutory interpretation.                To assume that

6    the phrase "information collected, used, stored for

7    health care treatment, payment, or operations under

8    HIPAA" literally has no meaning separate and apart

9    from the phrase that precedes it, it would be an

10   improper read of this statute and clearly not how it

11   is drafted.

12                  I don't think it can be faulted that

13   there isn't legislative history necessarily to

14   support it, because there really isn't much

15   legislative history, period, as it relates to this

16   statute.

17          THE COURT:       Well, you could see this as

18   information captured from a patient in a health care

19   setting such as blood, for instance, and then

20   information collected, used, or stored for health

21   care treatment and payment, so you would have

22   information such as the report -- well, it guess the

23   report wouldn't be biometric information, but you

24   could see where the information related to the
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 78 of 143 PageID #:393


                                                                                 Page 32
1    payment for the services would be separate and apart

2    from the actual test.           So would that be a basis to

3    conclude that it is not repetitive, it is not

4    duplicative?

5           MR. EISEN:       I don't know how that would be

6    separate and apart from information collected from a

7    patient in a health care setting in the outset.

8           THE COURT:       Well, you get information collected

9    from them, so it may be their fingerprint, maybe

10   their -- well, let's say that just to have an

11   example.      And then you collect other information for

12   payment.      What biometric identifier would you

13   collect for payment?

14          MR. EISEN:       I -- and that is sort of, I think,

15   our --

16          THE COURT:       Doesn't this seem ambiguous to you?

17          MR. EISEN:       It doesn't insofar as the

18   definitions of -- the legislature used terms that

19   have very specific meaning under the context of

20   HIPAA.     They use treatment, payment, and operations.

21   Health care --

22          THE COURT:       But they haven't qualified

23   information, which I think is where we are at a

24   sticking point here.
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 79 of 143 PageID #:394


                                                                                 Page 33
1           MR. EISEN:       Right, because I think information,

2    as is required under HIPAA, or I guess as it is

3    envisioned under HIPAA, information collected, used,

4    and stored for treatment, payment, or operations

5    is -- it could include both patient information, it

6    could include provider information as well, because

7    that information is instrumental particularly to

8    treatment and operations.            If -- I mean, it --

9           THE COURT:       And that second portion of the

10   sentence, it could be read as any information as

11   collected pursuant to HIPAA, right?                And then you

12   are saying that because HIPAA allows you to use

13   biometrics, the biometric information of the

14   pharmacist is collected pursuant to HIPAA.

15          MR. EISEN:       Correct.

16          THE COURT:       So I don't see that last

17   connection.       I mean, it is collected because it is

18   one of the options HIPAA gave them, but HIPAA didn't

19   require that it knew that and doesn't separately

20   mention or discuss the protection of the

21   pharmacist's fingerprint, for instance.

22          MR. EISEN:       So what HIPAA does speak to are the

23   duties and the operations of the covered entities.

24          THE COURT:       To protect patient information.
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 80 of 143 PageID #:395


                                                                                 Page 34
1           MR. EISEN:       Correct, to protect it.

2           THE COURT:       Not to protect caregivers'

3    information.

4           MR. EISEN:       But I might add if the covered

5    entity does not adequately protect it, if, for

6    example, the fingerprint mechanism, the biometric

7    authentication mechanism was implemented improperly

8    or didn't work, HIPAA would punish that covered

9    entity for improperly protecting the patient

10   information.

11                  So while, yes, it may not speak exactly

12   to information collected from a treating physician,

13   and in our opinion it would be, I think, odd to read

14   the statute such that if a -- you know, you can

15   envision an emergency room physician accessing the

16   computer to pull up a client file, and if that

17   physician or if that doctor hasn't signed the

18   word-for-word BIPA consent authorization document,

19   so there isn't a publicly available retention

20   policy, that physician can then turn around and sue

21   even though in the emergency situation, it would be

22   a little bit odd to force that physician to sign off

23   before using the database or to punish the entity

24   for not having a publicly available retention
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 81 of 143 PageID #:396


                                                                                 Page 35
1    schedule before using the database.

2                   This system protects millions of patient

3    records throughout the country.               And to put

4    Albertson's in a position where they are facing a

5    minimum of $1,000 per pharmacist, and Plaintiff

6    hasn't yet articulated what they believe a measure

7    of damages would be, but $1,000 per pharmacist

8    simply because they were trying to implement a

9    technical safeguard that HIPAA requires them to

10   implement, it doesn't necessarily speak to it must

11   be biometric; it leaves up to the health care

12   provider, pick the best one that works in your

13   scenario.

14                  It doesn't say biometric versus password,

15   and it is in light of recent data breaches,

16   passwords simply aren't the best means to protect.

17   So a biometric authentication was implemented.                    To

18   put Albertson's in a position where there are

19   looking at $1,000 minimum per pharmacist, because

20   Plaintiff's counsel is saying there wasn't a

21   publicly available retention schedule, even though

22   this particular pharmacist claims he participated in

23   implementing this very system, seems bizarre.

24                  And I don't think it fair to Albertson's
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 82 of 143 PageID #:397


                                                                                 Page 36
1    to read this language which clearly relates to

2    information collected, used, or stored for

3    treatment, payment, or operations.                This information

4    was collected, used, and stored for treatment,

5    payment, and operations.            I don't think there is any

6    way to read HIPAA and the definitions of treatment,

7    payment, or operations, without encompassing what

8    the covered entity is doing.

9                   The term particularly health care

10   operations is a very broad term speaking to what the

11   covered entity must do to facilitate treatment and

12   payment.      This was accessed in order to prescribe

13   medication.       This is not, I think, what the

14   legislature had in mind with people losing control

15   of their biometric information or a company going

16   bankrupt and their records are everywhere now.

17          THE COURT:       Well, and to your point, HIPAA's

18   definition of health care operations includes

19   business management and general administrative

20   activities of the entity.

21          MR. EISEN:       Correct.

22          THE COURT:       So it wouldn't just include

23   accessing a medical record.

24          MR. EISEN:       Correct, but it would include
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 83 of 143 PageID #:398


                                                                                 Page 37
1    accessing it.        And --

2           THE COURT:       Correct.

3           MR. EISEN:       And by that point, yes, the

4    computer, the health care -- the pharmacy computer

5    can be used to do other things once an authorized

6    person has accessed that computer.

7                   And the health care field is heavily

8    regulated.       HIPAA requires technical safeguards that

9    Albertson's chose to implement a biometric

10   authorization mechanism.            It clearly falls within

11   the guidance of this language, and to read that

12   latter phrase is doing no more than modifying the

13   former phrase, it will result in extraordinary

14   liability across the health care sector under this

15   statute, because it is very common, I would say more

16   common than not, for it to use biometric

17   authentication measures in hospitals, in doctors'

18   offices, and in pharmacies.

19          THE COURT:       And you are meaning all of these

20   health care providers without any protection of

21   their privacy because they are not protected under

22   HIPAA and they are not protected under BIPA?

23          MR. EISEN:       They are protected insofar as these

24   mechanisms must be implemented and effectively so,
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 84 of 143 PageID #:399


                                                                                 Page 38
1    if the biometric authentication mechanism isn't

2    effectively implemented.

3           THE COURT:       But you are saying they can't

4    sue -- their fingerprint is taken, but they can't

5    sue to ensure that whoever is requiring them to

6    comply didn't properly disclose and what not.

7           MR. EISEN:       And I don't think that that is

8    what --

9           THE COURT:       But they are not protected under

10   HIPAA either.        So they are in this doughnut hole,

11   and you think that is what the legislature intended

12   when they put this exclusion in and when they wanted

13   to have BIPA not conflict with HIPAA is to leave all

14   these people in this doughnut hole where they have

15   no protection for their biometric identifiers?                    I

16   think that is what you are saying.

17          MR. EISEN:       But frankly I do, because neither

18   the patients -- patients can't sue under HIPAA.                     The

19   health care employer might be punished, but patients

20   can't do it.        If the health care provider wanted to

21   take biometric records and throw them in the middle

22   of the street, patients couldn't do anything about

23   it.

24          THE COURT:       But there is a reason for this in
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 85 of 143 PageID #:400


                                                                                 Page 39
1    that if you specifically if you have an emergency

2    and you are going to be taking blood, you don't want

3    to have to require a consent before you take the

4    blood.     That is a recognized purpose that I think

5    everybody can get on board with.               You don't want to

6    have to stop health care in order to get a consent.

7                   I mean, most hospitals give consents to

8    anyone who comes into the hospital and they are

9    awake and they are cognizant, but there are so many

10   situations where that is not the case and they can't

11   get that done, and that would result in a violation

12   of BIPA.      So counsel has put forth that is why this

13   exemption was in place.

14                  But if we go by your interpretation, then

15   any physician or nurse or social worker who uses his

16   or her fingerprint to access any records or for the

17   operation of the hospital cannot then sue anybody if

18   it hasn't been disclosed to that person, can't sue

19   if there is no retention policy that has been

20   provided to that person, can't protect their

21   privacy.

22          MR. EISEN:       So I think it is important to point

23   out that I think a very easily articulable purpose

24   in having this section of the statute apply to
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 86 of 143 PageID #:401


                                                                                 Page 40
1    providers is that if a pharmacist, if a doctor were

2    to say, 'No, I'm not signing that,' then the

3    hospital now has to have two different forms of

4    identification:         One for those who did agree, and

5    one for those who didn't.            And that, I think, is

6    going to create a lot of costs in the health care

7    industry if you have two different measures of

8    authentication to implement to adhere to --

9           THE COURT:       I am not following that argument.

10   Can you explain it in more detail?

11           MR. EISEN:      So the consents required under BIPA

12   to use a biometric authentication, which again we

13   submit, should this case proceed, that hasn't been

14   accomplished here.          Plaintiff didn't agree to that

15   consent.      But if a pharmacist were to say no or if a

16   doctor were to say, 'No, I am not going to sign

17   that, I am not going to give you authorization,'

18   then either the health care provider would have to

19   fire the doctor or would have to implement some

20   other means of authentication only for that doctor.

21           THE COURT:      And how does that apply to this

22   case?

23           MR. EISEN:      Because what this section is

24   intended to do is say, 'If HIPAA speaks to it, we're
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 87 of 143 PageID #:402


                                                                                 Page 41
1    not going to touch it,' because if BIPA does speak

2    to this information, then what BIPA would

3    effectively do is require two different means of

4    authentication, would require a hospital or a

5    pharmacy, say, 'You can use biometric authentication

6    for those who agree to it, and you must use some

7    other method for those who do not.'                And that,

8    I think, is in conflict.

9           THE COURT:       So that cannot have been the intent

10   of the legislature?          Is that what you are saying?

11          MR. EISEN:       Correct.     I think the legislature's

12   intent here is to say, 'If HIPAA speaks to this

13   issue, we aren't going to touch it.'

14          THE COURT:       Okay.    But in the alternative, I

15   think we have all talked about this five times,

16   HIPAA doesn't speak to the protection of the privacy

17   of the physicians' biometric information, the

18   fingerprint.

19          MR. EISEN:       That is --

20          THE COURT:       And you said if HIPAA speaks to it,

21   we are not going to touch it.              So here you are

22   saying BIPA says we are not going to touch it, but

23   HIPAA is not touching it either.

24          MR. EISEN:       HIPAA does speak to it to the
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 88 of 143 PageID #:403


                                                                                 Page 42
1    extent that it requires a technical safeguard.

2           THE COURT:       Right, but it doesn't protect that

3    information.        It requires a technical safeguard to

4    protect patient information, but it doesn't protect

5    the technical safeguard information, unless I am

6    missing something in HIPAA.             But you see what I

7    mean?     There is the doughnut hole, I think.

8           MR. EISEN:       I see what you mean, but I don't

9    think that that is an unintended result.                  I think

10   what the legislature is saying if, for example here,

11   because HIPAA -- I don't think that the legislature

12   could have intended a myopic view of HIPAA as, 'We

13   are only going to talk to -- this exemption will

14   only concern protected health information,' because

15   they could have just said it.

16                  They could have just said, 'Patient

17   information or protected health information is

18   defined under HIPAA.'           That would have been very

19   easy.     That would have avoided, I think, this motion

20   in its entirety, but it didn't, and instead it chose

21   three words which have very clear meaning and apply

22   almost entirely to only things covered entities do.

23   So I think to --

24           THE COURT:      But you are still not getting to
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 89 of 143 PageID #:404


                                                                                 Page 43
1    how would the legislature -- the legislature didn't

2    care then?       It said, 'Physicians are not protected,

3    and it sucks for them, but we are not going to do

4    it'?     I mean, I understand your arguments, but

5    I still come back to the fact that this leaves them

6    out.

7                   And if they were going to leave out

8    medical providers covered, you know, that are

9    required to comply with HIPAA, you would think that

10   they would put that out there and put it directly

11   in.

12           MR. EISEN:      But I don't think that a

13   broad-based exemption is what the legislature had --

14   because there are certainly circumstances and we

15   have seen enough biometric lawsuits over biometric

16   time clocks or clocking in and out of work, hourly

17   employees.       And would those employees be covered

18   here?     I don't think that exemption would cover

19   them.

20                  But here we are talking about accessing a

21   pharmacy database, so I think the legislature could

22   say, 'Look, we are not going to try to get into the

23   nitty-gritty of what type of person in the health

24   care field, if the pharmacy janitors are covered or
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 90 of 143 PageID #:405


                                                                                 Page 44
1    not; what we are going to do is use these terms as

2    defined under HIPAA.'

3                   And to be fair, there are fairly wide

4    groups of people that aren't covered.                 There is a

5    biometric time clock in the hallway of this

6    courthouse because state employees aren't covered.

7    And there are a whole swath of state employees that

8    simply are not covered.

9                   But here, rather than do that, I think

10   the legislature said, 'Well, we aren't going to get

11   into who is and who isn't because there are

12   circumstances of which it would not be appropriate.'

13   But here, if it falls within these three

14   definitions, that means the plain language of the

15   statute.

16          THE COURT:       And then I am reading anyone within

17   the hospital, for instance, who is involved in

18   billing, even repairs, custodial staff, anybody

19   then, because operations, this includes customer

20   service, it includes payment, of course -- I'm

21   sorry.     Payment is separate, then operations, it

22   includes general administrative activities.                   I guess

23   that would include custodial possibly.                 But you are

24   talking about anyone employed by the hospital that
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 91 of 143 PageID #:406


                                                                                 Page 45
1    is involved with billing or administrative

2    activities?

3           MR. EISEN:       I don't think that is necessarily

4    true.     I don't know that if there are --

5           THE COURT:       Then --

6           MR. EISEN:       Sorry, if they are an hourly

7    employee if a time clock to clock in and out of work

8    is covered, but if they have access --

9           THE COURT:       Well, I am just saying if they have

10   to use their fingerprint to access the medical

11   record to start the payment process --

12          MR. EISEN:       Right.

13          THE COURT:       -- or if they have to access the

14   medical record to address an administrative

15   complaint under operations.

16          MR. EISEN:       I think that would be covered.

17   Again, I don't think we need to go --

18          THE COURT:       That would be an exemption.

19          MR. EISEN:       Right.     I don't think we need to go

20   any further than the language the legislature used,

21   which was collected, used, or stored for health

22   care, treatment, or operations under HIPAA.                   And

23   I don't think that could be reasonably disputed that

24   data is collected, used, or stored for health care,
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 92 of 143 PageID #:407


                                                                                 Page 46
1    treatment, or operations.

2                   Moreover, wouldn't we as patients want

3    the best protection?           I don't think that is

4    unreasonable to say -- you know, if my physician has

5    a biometric authentication, I would be happy about

6    it.    I want to make sure that they have best --

7           THE COURT:       But you wouldn't care that their

8    information is not -- you can't protect it?

9           MR. EISEN:       I --

10           THE COURT:      Because that is what you are saying

11   here.     It's like, 'I'm glad they have it for my

12   patient's safety of my records, but too bad that

13   they can't protect their own privacy.'

14           MR. EISEN:      To a certain extent, I suppose

15   that's true.        But I think it is also important to

16   know that BIPA doesn't really have security

17   protections.        So we are not really talking about a

18   statute intended to protect physician information.

19           THE COURT:      So it is a disclosure statute.

20           MR. EISEN:      It is a disclosure statute, period.

21           THE COURT:      But there is a way for someone to

22   stand up and say, 'Yes, you are requiring that I do

23   this, but you then need to follow this, which tells

24   me that it is being protected.'
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 93 of 143 PageID #:408


                                                                                 Page 47
1                   Because if you retain and you store

2    properly and then if you have a retention schedule

3    and if you have those procedures in place, are these

4    the best to protect the biometric information.

5           MR. EISEN:       Right.

6           THE COURT:       So there is an enforcement to

7    confirm the enforcement mechanism and the disclosure

8    mechanism is to say, 'Hey, we are doing all this,'

9    and then the enforcement mechanism is saying, 'Well,

10   you are not doing this, so it is not protecting my

11   information.'

12          MR. EISEN:       I mean, I think to the extent HIPAA

13   has strict security options, BIPA simply doesn't; it

14   is just says protect it like you would protect

15   anything else, which in this context would, you

16   know, protect it as you protect patient information.

17                  But the plain language of the statute,

18   I do believe, speaks to this issue.                And to read

19   pharmacists' information out of the language of that

20   statute would be to give that statute, to read that

21   later phrase as having virtually no meaning, I mean,

22   it is difficult to think of a scenario, as we are

23   trying to, where patient information could be

24   covered by Section 1 or not covered by Section 1 but
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 94 of 143 PageID #:409


                                                                                 Page 48
1    covered by Section 2.

2                   It's very -- it would be -- jumping

3    through, I think, linguistic hurdles to try to find

4    a scenario where that would occur, and I realize we

5    spent a good deal of time talking about what might

6    happen or if physicians' information, pharmacists'

7    information isn't protected under HIPAA, there would

8    be a wide group of people not protected under HIPAA.

9                   But the statute says what it says, and

10   reading the statute to speak only to patient

11   information, I think we would have expected the

12   legislature to say either captured from a patient in

13   the health care setting or patient information

14   collected, used, or stored, or would just have said

15   protected health information under HIPAA, period,

16   but it didn't.

17                  And reading pharmacists' information out

18   of this statute, out of this language, would

19   eliminate the second half of that phrase entirely

20   from the statute, because again it is difficult to

21   envision what wouldn't fall under Section 1 but fall

22   under Section 2.

23                  And I do think as a -- and I hesitate to

24   make a policy argument, but in this circumstance, if
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 95 of 143 PageID #:410


                                                                                 Page 49
1    a pharmacy like CVS, if this exemption doesn't

2    apply, then we will, I think, be left with a

3    scenario where all health care providers will need

4    to implement alternative means of complying with the

5    technical safeguard, because if physicians or

6    pharmacists --

7           THE COURT:       No, they would just have to comply

8    with BIPA.

9           MR. EISEN:       But if a pharmacist says, 'No, I am

10   not signing that,' then they do need to implement

11   something in order to have that --

12           THE COURT:      Well, okay.

13           MR. EISEN:      And that is not something, I think,

14   HIPAA -- that HIPAA would require a pharmacy to

15   implement alternative measures if they think one is

16   the best.

17           THE COURT:      No, but if there are going to take

18   the fingerprints, BIPA requires that they follow

19   certain measures.         They choose another option or

20   have to do another option because someone opts out,

21   they can do another option that is not subject to

22   BIPA.

23           MR. EISEN:      Right, but what they would end up

24   doing is they would be implementing a measure that
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 96 of 143 PageID #:411


                                                                                 Page 50
1    the health care provider believes isn't as good.

2           THE COURT:       What if that happens under another

3    scenario.      I know it is not subject to HIPAA, but

4    you have an employer, and you have somebody say,

5    'I want to work here, and I'm working here, and I

6    don't want to use my fingerprint.'                They would have

7    to do the same thing.           If they didn't just fire the

8    person, they would have to come up with an

9    alternative system to clock them in and out.

10          MR. EISEN:       Right.     There is no required --

11   I mean it is not required under HIPAA, but what I

12   think makes it unique is that it requires health

13   care providers to use what they believe is the best

14   method to protect patient information.

15          THE COURT:       But it is not required to use

16   fingerprints biometrics.

17          MR. EISEN:       Correct.

18          THE COURT:       That is one option.

19          MR. EISEN:       But if a health care provider were

20   to say, 'That is the best, but I can't use it here,'

21   they would have to use an option that they deem

22   second best, which would possibly expose them to

23   liability because they are using a means of

24   protecting patient information that they believe
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 97 of 143 PageID #:412


                                                                                 Page 51
1    isn't as secure.

2           THE COURT:       Okay.    I am just going to take a

3    few minutes' recess, and then I will return to rule.

4    Thank you.

5           MR. ZOURAS:       Thank you, your Honor.

6                          (Whereupon, a recess was taken.)

7           THE COURT:       Okay.    As I mentioned before, we

8    are here on Defendants' 619.1 motion to dismiss.

9    I have reviewed the briefs, the motion, as well as

10   heard oral argument today, and I am ready to rule.

11                  We will start with the easier rulings

12   first, which is with respect to the negligence Count

13   and the dismissal of the entities besides New

14   Albertson's Inc., d/b/a Jewel-Osco.                I am going to

15   grant the motion to dismiss related to those two

16   arguments.       The negligence Count will be dismissed.

17   There is no actual damages that have been alleged

18   such that counsel could argue future damages may

19   arise.

20                  With respect to the other entities that

21   are named, there are no allegations in the complaint

22   addressing their involvement in the disclosure, the

23   use, collection, retention of the biometric

24   information, and therefore there is no indication
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 98 of 143 PageID #:413


                                                                                 Page 52
1    that they were involved in these activities, so

2    there would need to be some connection.                  So those

3    are both dismissed.

4                   The parties in the negligence claim are

5    dismissed without prejudice, but there would need to

6    be a showing as to actual damages to alleged

7    negligence, as well as there would need to be a

8    showing that these parties had direct involvement

9    with the requirement to provide biometric

10   information, the collection of that information, the

11   retention of the information, those types of things.

12                  So then on to the first argument.               Both

13   sides argued that the exception in BIPA, which is

14   740 ILCS 14-4/10 is unambiguous.               Both parties have

15   argued what they believe are plausible readings.

16   And in looking at the statute itself, without

17   looking at anything else or considering anything

18   else, they are both plausible readings, and

19   therefore because of that, the statute is ambiguous,

20   which is when the court would look to legislative

21   history.

22                  And no legislative history has been

23   presented to the court, and it sounds like there is

24   little out there.         With that, then the court must
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 99 of 143 PageID #:414


                                                                                 Page 53
1    look to the intent of the statute.                And I should

2    also note there are no other cases on point.                   This

3    is an issue of first impression.

4                   To read the exception as Defendants set

5    forth is nonsensical, in this court's opinion,

6    essentially that Defendants argue a blanket

7    exemption for doctors, nurses, physical therapists,

8    CNA's, ultrasound technicians, anyone subject to

9    HIPAA who uses biometric information to access

10   medical records or billing records or hospital

11   records.      These large categories of workers cannot

12   look to BIPA to protect their privacy.                 If the

13   General Assembly intended to exempt BIPA for anyone

14   subject to HIPAA, the legislature would have said

15   so.    That should have been set forth, would have

16   been set forth more clearly.

17                  Counsel for Defendants stated that if

18   HIPAA speaks to it, then BIPA is not going to touch

19   it.    Well, HIPAA does not protect the privacy of

20   caregivers' biometric information.                So it is, again,

21   in a doughnut hole, which is not what I believe the

22   legislature intended.

23                  Counsel mentioned that it is statutory

24   construction, we can't look to a statute and read in
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 100 of 143 PageID #:415


                                                                                 Page 54
1     redundancies, which is true; however, the statute,

2     if you look to the other definitions, has some very

3     clear redundancies, especially with respect to

4     private entity, which I guess I will just read into

5     the record for clarity.

6                    This is, again, 14-4/10:            "'Private

7     entity,'" quote/unquote, "means individual

8     partnership, corporation, limited liability company,

9     association, or other group however organized.

10    A private entity does not include a state or local

11    government agency.         A private entity does not

12    include any court of Illinois, a clerk of court, or

13    a judge or justice thereof."

14                   There are redundancies in that

15    definition.       Understanding that we are not to read

16    redundancies in, but it is clear that there are

17    additional redundancies in other definitions, a

18    point to make.

19                   And, again, under Defendants' reading,

20    BIPA would provide a private right of action for

21    everyone except for health care providers to protect

22    their biometric information.             Again, that is a

23    doughnut hole that I can't fathom that the

24    legislature intended.
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 101 of 143 PageID #:416


                                                                                 Page 55
1                    And reading BIPA to cover pharmacists in

2     this case is not in conflict with HIPAA.                 BIPA is a

3     disclosure statute with respect to biometric

4     information, and HIPAA protects patient information.

5                    Finally, Rosenbach, obviously not

6     directly on point to the issues here, but Rosenbach

7     did point out, the Supreme Court pointed out, that

8     biometric privacy is important and that protection

9     should be broadly applied.            To interpret the

10    exclusion to include all HIPAA providers does not

11    comport with Rosenbach's broader application.

12                   So the motion to dismiss based upon the

13    exception is going to be denied.              That's it.

14           MR. ZOURAS:       Your Honor, do you want to set a

15    time frame for an answer and a follow-up status on

16    any one of those points?

17           MR. EISEN:      Yes, and that would depend in large

18    part on what you want to do as it relates to the

19    negligence and the other entities.               If things are

20    going to stay as they are, then I suppose that there

21    is going to be an amended complaint.                I assume we

22    should figure days out of that.

23           MR. ZOURAS:       Sure.    So we will stand upon our

24    current complaint in light of the court's order.                    So
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 102 of 143 PageID #:417


                                                                                 Page 56
1     with that, we can set time frame.

2            THE COURT:      Okay.     28 days?

3            MR. EISEN:      That would be one way out of this

4     at the time, especially in light of the holiday, if

5     you want to do that.

6            THE COURT:      Sure.     If you want 35, I can give

7     you that.

8            MR. EISEN:      Sure.     Why not.      We will take it.

9            THE COURT:      That is to be 35, and then we will

10    come back maybe in 60 days, assuming it is going to

11    be an answer.       That way typically if I find out

12    there is going to be a motion, I will bring you back

13    earlier so we can set a briefing schedule.                  So why

14    don't we just do a 60-day status date.

15           MR. EISEN:      Sounds good.

16                          (Which were all proceedings had in

17                          the above-entitled cause on this

18                          date.)

19

20

21

22

23

24
     Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 103 of 143 PageID #:418


                                                                                 Page 57
1     STATE OF ILLINOIS          )

2                                )     SS:

3     COUNTY OF C O O K          )

4

5             I, ANDREW ROBERT PITTS, C.S.R., a Certified

6     Shorthand Reporter within and for the County of

7     Cook and State of Illinois, do hereby certify that

8     I reported in shorthand the proceedings had at the

9     taking of said hearing and that the foregoing is a

10    true, complete, and correct transcript of my

11    shorthand notes so taken as aforesaid and contains

12    all the proceedings given at said hearing.

13            IN WITNESS WHEREOF, I do hereunto set my hand

14    and affix my seal of office at Chicago, Illinois

15    this 8th day of July, 2019.

16

17

18                       __________________________________

19                        Certified Shorthand Reporter

20                        Cook County, Illinois

21                        My commission expires May 31, 2021

22

23    C.S.R. Certificate No. 84-4575.

24
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 104 of 143 PageID #:419
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 105 of 143 PageID #:420
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 106 of 143 PageID #:421
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 107 of 143 PageID #:422
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 108 of 143 PageID #:423
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 109 of 143 PageID #:424
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 110 of 143 PageID #:425
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 111 of 143 PageID #:426
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 112 of 143 PageID #:427




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CHARLENE FIGUEROA and JERMAINE BURTON,                     )
 individually and on behalf of all others similarly         )
 situated,                                                  )   19 C 1306
                                                            )
                                         Plaintiffs,        )   Judge Gary Feinerman
                                                            )
                            vs.                             )
                                                            )
 KRONOS INCORPORATED,                                       )
                                                            )
                                Defendant.                  )
 ________________________________________                   )   __________________________
                                                            )
 QUATISHA MARSHALL and ART ARCANGELO,                       )
 individually and on behalf of similarly situated           )   19 C 1511
 individuals,                                               )
                                                            )   Judge Gary Feinerman
                                         Plaintiffs,        )
                                                            )
                            vs.                             )
                                                            )
 KRONOS INCORPORATED,                                       )
                                                            )
                                       Defendant.           )

                                             ORDER

       To the extent it has not already been ruled upon, Plaintiffs Figueroa and Burton’s motion
to consolidate and appoint interim counsel [37] (in No. 19 C 1306) is granted. Pursuant to Civil
Rule 42(a), the Figueroa case (19 C 1306) is consolidated for all purposes with the Marshall
case (19 C 1511). Pursuant to Civil Rule 23(g)(3), Attorneys Jay Edelson of Edelson PC and
James B. Zouras of Stephan Zouras LLP are appointed to serve as interim class counsel.

                                          STATEMENT

       The Figueroa counsel group and the Marshall counsel group both have the experience
required by Rules 23(g)(1)(A) and (g)(4) to serve as adequate class counsel. The Marshall group
made the court’s Rule 23(g)(2) choice between the two easy when it filed its surreply brief.
Doc. 87. (All case citations are to the docket in the Figueroa case, 19 C 1306.) While the
Figueroa group’s reply brief was frank and tough, addressing what it viewed as flaws in the
Marshall group’s approach to BIPA class action litigation, the brief was professional and
adhered strictly to the merits of which group would better represent the class. Doc. 82. The
Marshall group’s surreply, by contrast, reflected extremely poor judgment by airing and getting


                                                1
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 113 of 143 PageID #:428




into matters from the divorce case involving one of the two lead members of the Figueroa group.
Doc. 87 at 6-7. That was gratuitous—the information from the divorce case did nothing to
support the Marshall group’s argument that the Figueroa group lacks the financial resources to
vigorously prosecute this putative class action—and highly inappropriate. Exacerbating matters
is the carelessness the Marshall group exhibited by attaching to its surreply three court
documents from the divorce case that identified the names and birthdates or birth years of the
divorcing couple’s minor children. Docs. 87-7, 87-8, 87-10. (The court sealed those documents,
Doc. 93, on the Figueroa group’s motion, Doc. 90.)

        Given the poor judgment and carelessness exhibited in their surreply brief, the Marshall
group will not be appointed as interim class counsel. See Fed. R. Civ. P. 23(g)(1)(B) (providing
that the court “may consider any other matter [other than those set forth in Rule 23(g)(1)(A)]
pertinent to counsel’s ability to fairly and adequately represent the interests of the class”). The
Figueroa group is selected as interim class counsel.

         Before concluding, the court notes that, as of the close of business on September 17,
2019, it was seriously contemplating the possibility of appointing one of the two lead members
of the Marshall group as co-lead counsel in light of that attorney’s apparent disavowal of the
surreply brief, which he neither signed and filed. Doc. 88-1 at 12. That possibility evaporated
when that attorney filed a declaration after the close of business endorsing the surreply, Doc. 92,
and when, on the record at the September 18, 2019 hearing, Doc. 93, he endorsed in particular
the surreply’s use of the divorce case as an appropriate tactic to advance the Marshall group’s
efforts to prevail on this motion.



September 19, 2019
                                                      United States District Judge




                                                 2
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 114 of 143 PageID #:429
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 115 of 143 PageID #:430
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 116 of 143 PageID #:431
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 117 of 143 PageID #:432
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 118 of 143 PageID #:433
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 119 of 143 PageID #:434
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 120 of 143 PageID #:435
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 121 of 143 PageID #:436
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 122 of 143 PageID #:437
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 123 of 143 PageID #:438
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 124 of 143 PageID #:439
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 125 of 143 PageID #:440
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 126 of 143 PageID #:441
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 127 of 143 PageID #:442
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 128 of 143 PageID #:443
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 129 of 143 PageID #:444
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 130 of 143 PageID #:445
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 131 of 143 PageID #:446
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 132 of 143 PageID #:447
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 133 of 143 PageID #:448
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 134 of 143 PageID #:449
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 135 of 143 PageID #:450
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 136 of 143 PageID #:451
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 137 of 143 PageID #:452
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 138 of 143 PageID #:453




    et seq.

                                           i.e.
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 139 of 143 PageID #:454
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 140 of 143 PageID #:455
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 141 of 143 PageID #:456
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 142 of 143 PageID #:457
Case: 1:20-cv-04699 Document #: 32-1 Filed: 09/08/20 Page 143 of 143 PageID #:458
